Exhibit 10.1


SHARE EXCHANGE AGREEMENT


AMONG


HOME SYSTEM GROUP


HOLY (HK) LIMITED


OCEANIC WELL PROFIT, INC.


ZHONGSHAN CITY JUXIAN GAS OVEN CO., LTD.


AND


THE SHAREHOLDERS
OF


ZHONGSHAN CITY JUXIAN GAS OVEN CO., LTD.


LISTED ON SCHEDULE 1


DATED AS OF


April 20, 2007



INDEX OF SCHEDULES AND EXHIBITS
 
Exhibits:
 
A. Certain Definitions
 
B. Form of Promissory Note
 
Schedules:


Shareholders of Zhongshan City Juxian Gas Oven Co., Ltd.
 

--------------------------------------------------------------------------------


 
SHARE EXCHAGE AGREEMENT
 
This Share Exchange Agreement (the “Agreement”) dated as of April 20, 2007, is
entered into by and among Home System Group., a Nevada corporation, Holy (HK)
Limited, a Hong Kong corporation and a wholly own subsidiary of Home System
Group, Oceanic Well Profit, Inc., a wholly own subsidiary of Holy (HK) Limited,
Zhongshan City Juxian Gas Oven Co., Ltd., a Zhongshan City corporation in China,
and the shareholders of Zhongshan City Juxian Gas Oven Co., Ltd., listed on
Schedule 1 to this Agreement (each, a “Shareholder” and, collectively, the
“Shareholders”).
 
RECITALS
 
A. The Shareholders own a certain percentage ownership of Zhongshan City Juxian
Gas Oven Co., Ltd. (the “Shares”) set forth opposite each Shareholder’s name on
Schedule 1, which Shares collectively constitute 100% ownership of Zhongshan
City Juxian Gas Oven Co., Ltd.
 
B. Oceanic Well Profit, Inc. is a wholly own subsidiary of Holy (HK) Limited,
and Holy (HK) Limited is a wholly own subsidiary of Home System Group. Oceanic
Well Profit, Inc. desires to purchase from the Shareholders, and the
Shareholders desire to sell to Oceanic Well Profit, Inc. the Shares in exchange
for shares of Home System Group Common Stock, all on the terms and subject to
the conditions set forth in this Agreement (the “Exchange”).
 
C. As a result of the Exchange, Oceanic Well Profit, Inc. will become the sole
shareholder of Zhongshan City Juxian Gas Oven Co., Ltd. Home System Group will
own Zhongshan City Juxian Gas Oven Co., Ltd. through Holy (HK) Limited and
Oceanic Well Profit, Inc.
 
D. Certain capitalized terms used in this Agreement are defined on Exhibit A.
 
AGREEMENT
 
In consideration of the agreements, provisions and covenants set forth below,
Home System Group, Holy (HK) Limited, Oceanic Well Profit, Inc., the
Shareholders and Zhongshan City Juxian Gas Oven Co., Ltd., hereby agree as
follows:
 
ARTICLE I.
EXCHANGE OF SHARES
 
1.1  AGREEMENT TO SELL.
 
Upon the terms and subject to all of the conditions contained herein, each of
the Shareholders hereby agrees to sell, assign, transfer and deliver to Oceanic
Well Profit, Inc., and Oceanic Well Profit, Inc. hereby agrees to purchase and
accept from each of the Shareholders, on the Closing Date, the Shares, in
exchange for the Purchase Price set forth in Section 1.2 below.
 
1.2  PURCHASE PRICE.
 
As full consideration for the sale, assignment, transfer and delivery of the
Shares by the Shareholders to Oceanic Well Profit, Inc., and upon the terms and
subject to all of the conditions contained herein, Home System Group shall issue
to the Shareholders an aggregate of 1,000,000 shares of Home System Group Common
Stock with restrictive legend (the “Acquisition Shares”), valued at $4.00 per
share, and pay (the “Cash Component”) an aggregate of $10,000,000 to the
Shareholders. The Cash Component is payable by Oceanic Well Profit, Inc. as
follows: $10,000,000 is payable within 24 months after the Closing of the
transactions contemplated hereby ($5,000,000 due on the first anniversary of the
Closing of the transactions contemplated hereby, and $5,000,000 due on the
second anniversary of the Closing of the transactions contemplated hereby) as
evidenced by the promissory notes annexed hereto as Exhibit B. The parties
understand and acknowledge that such exchange is based upon an approximate
valuation of Zhongshan City Juxian Gas Oven Co., Ltd. of US $14,000,000.
 

--------------------------------------------------------------------------------


 
1.3  MECHANICS OF EXCHANGE.
 
(a) At the Closing, each Shareholder shall be entitled to surrender the
certificate or certificates that immediately prior to the Closing represented
the Zhongshan City Juxian Gas Oven Co., Ltd. Common Stock (the “Certificates”)
to the exchange agent designated by Oceanic Well Profit, Inc. in exchange for
their portion of the Acquisition Shares and the Cash Component.
  
(b) Promptly after the Closing, Home System Group or its designated exchange
agent shall make available to each Shareholder a letter of transmittal and
instructions for use in effecting the surrender of certificates representing the
Shares in exchange for the Acquisition Shares. Upon surrender of the original
certificate representing the Shares to such exchange agent together with the
letter of transmittal, duly executed, the Shareholder shall be entitled to
receive in exchange therefore such number of Acquisition Shares as such
Shareholder has the right to receive in respect of the Certificate so
surrendered pursuant to the provisions of this Article I, and their portion of
the Cash Component.
  
1.4  NO FRACTIONAL SHARES.
 
No fraction of a share of Home System Group Common Stock shall be issued in the
Exchange. In lieu of fractional shares, the Shareholders, upon surrender of
their Certificates as set forth in Section 1.3 shall be paid an amount in cash,
without interest, rounded to the nearest cent, determined by multiplying the
fractional interest to which such Shareholder would otherwise be entitled by
$4.00 (the Home System Group Stock Price per share agreed by all parties on
April 12, 2007).
 
1.5  CLOSING.
 
The closing of the transactions contemplated by this Agreement (the “Closing”)
shall take place in New York, on or before June 30, 2007,(the “Closing Date”);
provided, however, that if all of the other conditions set forth in Articles VI
and VII hereof are not satisfied or waived, unless this agreement has been
terminated under Section 9 hereof, or at such date, the Closing Date shall be
the business day following the day on which all such conditions have been
satisfied or waived, or at such other date, time and place as Home System Group,
Holy (HK) Limited, Oceanic Well Profit, Inc., Zhongshan City Juxian Gas Oven
Co., Ltd., and the Shareholders shall agree.
 
ARTICLE II.
REPRESENTATIONS AND WARRANTIES OF ZHONGSHAN CITY JUXIAN GAS OVEN CO., LTD.
 
Each of Zhongshan City Juxian Gas Oven Co., Ltd. and the Shareholders represents
and warrants jointly and severally to Home System Group and Oceanic Well Profit,
Inc. as follows:
 
2.1  ORGANIZATION AND QUALIFICATION.
 
Zhongshan City Juxian Gas Oven Co., Ltd. is duly incorporated, validly and in
good standing existing under the laws of China, has all requisite authority and
power (corporate and other), governmental licenses, authorizations, consents and
approvals to carry on its business as presently conducted and as contemplated to
be conducted, to own, hold and operate its properties and assets as now owned,
held and operated by it, to enter into this Agreement, to carry out the
provisions hereof except where the failure to be in good standing or to have
such governmental licenses, authorizations, consents and approvals will not, in
the aggregate, either (i) have a Material Adverse Effect on the business, assets
or financial condition of Zhongshan City Juxian Gas Oven Co., Ltd., or (ii)
impair the ability of Zhongshan City Juxian Gas Oven Co., Ltd. to perform its
material obligations under this Agreement. Zhongshan City Juxian Gas Oven Co.,
Ltd. duly qualified, licensed or domesticated as a foreign corporation in good
standing in each jurisdiction wherein the nature of its activities or its
properties owned or leased requires such qualification, licensing or
domestication, except where the failure to be so qualified, licensed or
domesticated will not have a Material Adverse Effect.
 

--------------------------------------------------------------------------------




2.2  SUBSIDIARIES.
 
Zhongshan City Juxian Gas Oven Co., Ltd. does not own directly or indirectly,
any equity or other ownership interest in any corporation, partnership, joint
venture or other entity or enterprise. Zhongshan City Juxian Gas Oven Co., Ltd.
does not have any direct or indirect interests of stock ownership or otherwise
in any corporation, partnership, joint venture, firm, association or business
enterprise, and is not party to any agreement to acquire such an interest.
 
2.3  ARTICLES OF INCORPORATION AND BYLAWS.
 
The copies of the Articles of Incorporation and bylaws of Zhongshan City Juxian
Gas Oven Co., Ltd. (collectively, the “Organizational Documents”) that have been
delivered to Home System Group and Oceanic Well Profit, Inc. prior to the
execution of this Agreement are true and complete and have not been amended or
repealed. Zhongshan City Juxian Gas Oven Co., Ltd. is not in violation or breach
of any of the provisions of the Organizational Documents, except for such
violations or breaches which, in the aggregate, will not have a Material Adverse
Effect on Zhongshan City Juxian Gas Oven Co., Ltd.
 
2.4  AUTHORIZATION AND VALIDITY OF THIS AGREEMENT.
 
This Agreement and each of the Transaction Agreements constitute the legal,
valid and binding obligation of each person or entity who is a party thereto
(other than Home System Group and Oceanic Well Profit, Inc.), enforceable
against each such person or entity in accordance with its terms, except as such
enforcement is limited by general equitable principles, or by bankruptcy,
insolvency and other similar laws affecting the enforcement of creditors rights
generally. Each of the Shareholders and Zhongshan City Juxian Gas Oven Co., Ltd.
has all requisite legal capacity to execute and deliver this Agreement and the
Transaction Agreements to which he or she is a party, and to perform its, his or
her obligations hereunder and thereunder. The execution and delivery by
Zhongshan City Juxian Gas Oven Co., Ltd. and each Shareholder, of this Agreement
and the Transaction Agreements (to the extent either is a party thereto), and
the consummation of the transactions contemplated herein and therein (the
“Transactions”) have been authorized by all necessary corporate or other action
on the part of Zhongshan City Juxian Gas Oven Co., Ltd. and each of the
Shareholders. This Agreement and the Transaction Agreements have been duly
executed and delivered by the parties thereto (other than Home System Group and
Oceanic Well Profit, Inc.).
 
2.5  NO VIOLATION.
 
Neither the execution nor delivery of this Agreement or the Transaction
Agreements, nor the consummation or performance of any of the Transactions by
Zhongshan City Juxian Gas Oven Co., Ltd. or the Shareholders will directly or
indirectly:
 
(A) violate or conflict with any provision of the Organizational Documents of
Zhongshan City Juxian Gas Oven Co., Ltd.; (B) result in (with or without notice
or lapse of time) a violation or breach of, or conflict with or constitute a
default or result in the termination or in a right of termination or
cancellation of, or accelerate the performance required by, or require notice
under, any agreement, promissory note, lease, instrument or arrangement to which
Zhongshan City Juxian Gas Oven Co., Ltd. or any of its assets are bound or
result in the creation of any Liens upon Zhongshan City Juxian Gas Oven Co.,
Ltd. or any of its assets; (C) violate any order, writ, judgment, injunction,
ruling, award or decree of any Governmental Body; (“Governmental Body”); (D)
violate any statute, law or regulation of any jurisdiction as such statute, law
or regulation that relates to the Shareholders, Zhongshan City Juxian Gas Oven
Co., Ltd. or any of the assets of Zhongshan City Juxian Gas Oven Co., Ltd.; or
(E) result in cancellation, modification, revocation or suspension of any
permits, licenses, registrations, consents, approvals, authorizations or
certificates issued or granted by any Governmental Body which are held by or
granted to the Shareholders, or Zhongshan City Juxian Gas Oven Co., Ltd. or
which are necessary for the conduct of Zhongshan City Juxian Gas Oven Co.,
Ltd.’s business; or
 

--------------------------------------------------------------------------------


 
(ii) to the knowledge of Zhongshan City Juxian Gas Oven Co., Ltd. or any of the
Shareholders, cause Zhongshan City Juxian Gas Oven Co., Ltd. to become subject
to, or to become liable for the payment of, any Tax (as hereinafter defined) or
cause any of the assets owned by Zhongshan City Juxian Gas Oven Co., Ltd. to be
reassessed or revalued by any taxing authority or other Governmental Body.
 
None of Zhongshan City Juxian Gas Oven Co., Ltd. or the Shareholders is or will
be required to give any notice to or obtain any approval, consent, ratification,
waiver or other authorization (a “Consent”) from any person or entity
(including, without limitation, any Governmental Body) in connection with (i)
the execution and delivery of this Agreement or any of the Transaction
Agreements, or (ii) the consummation or performance of any of the Transactions.
 
2.6  CAPITALIZATION AND RELATED MATTERS.
 
(a)  Capitalization. The registered capital amount of Zhongshan City Juxian Gas
Oven Co., Ltd. is RMB$500,000, which represents 100% ownership percentage of
Zhongshan City Juxian Gas Oven Co., Ltd. Except as set forth in the preceding
sentence, no other class of capital stock or other security of Zhongshan City
Juxian Gas Oven Co., Ltd. is authorized, issued, reserved for issuance or
outstanding. The Shareholders, as of the Closing Date, are the lawful, record
and beneficial owners of the Shares set forth opposite each Shareholder’s name
on Schedule 1 attached hereto. Zhenguang Huang, Zhenbiao Huang and Jingxian
Huang, as of the Closing Date, are the lawful, record and beneficial owners of
the total ownership interest of Zhongshan City Juxian Gas Oven Co., Ltd. Oceanic
Well Profit, Inc. does not own Zhongshan City Juxian Gas Oven Co. Ltd prior to
the closing Data. The Shareholders have, as of the date hereof and as of the
Closing Date, valid and marketable title to their respective ownership interest
of Zhongshan City Juxian Gas Oven Co., Ltd., free and clear of all Liens
(including, without limitation, any claims of spouses under applicable community
property laws) and are the lawful, record and beneficial owners of all of the
Shares. Except as is issued to and held by the Shareholders or Zhongshan City
Juxian Gas Oven Co., Ltd., no other class of capital stock or other security of
Zhongshan City Juxian Gas Oven Co., Ltd., as applicable, is authorized, issued,
reserved for issuance or outstanding. At the Closing, Oceanic Well Profit, Inc.
will be vested with good and marketable title to the ownership or the Shares,
free and clear of all Liens (including, without limitation, any claims of
spouses under applicable community property laws). No legend or other reference
to any purported Lien appears upon any certificate representing the Shares. Each
of the Shares has been duly authorized and validly issued and is fully paid and
nonassessable. None of the outstanding capital or other securities of Zhongshan
City Juxian Gas Oven Co., Ltd. was issued, redeemed or repurchased in violation
of the Securities Act of 1933, as amended (the “Securities Act”), or any other
securities or “blue sky” laws.
  
(b)  No Redemption Requirements. There are no authorized or outstanding options,
warrants, equity securities, calls, rights, commitments or agreements of any
character by which Zhongshan City Juxian Gas Oven Co., Ltd. or any of the
Shareholders is obligated to issue, deliver or sell, or cause to be issued,
delivered or sold, any shares of capital stock or other securities of Zhongshan
City Juxian Gas Oven Co., Ltd. There are no outstanding contractual obligations
(contingent or otherwise) of Zhongshan City Juxian Gas Oven Co., Ltd. to retire,
repurchase, redeem or otherwise acquire any outstanding shares of capital stock
of, or other ownership interests in, Zhongshan City Juxian Gas Oven Co., Ltd. or
to provide funds to or make any investment (in the form of a loan, capital
contribution or otherwise) in any other entity.
 

--------------------------------------------------------------------------------


 
2.7  COMPLIANCE WITH LAWS AND OTHER INSTRUMENTS.
 
Except as would not have a Material Adverse Effect, the business and operations
of Zhongshan City Juxian Gas Oven Co., Ltd. have been and are being conducted in
accordance with all applicable foreign, federal, provincial and local laws,
rules and regulations and all applicable orders, injunctions, decrees, writs,
judgments, determinations and awards of all courts and governmental agencies and
instrumentalities. There are no permits, bonuses, registrations, consents,
approvals, authorizations, certificates, or any waiver of the foregoing, which
are required to be issued or granted by a Governmental Body for the conduct of
the Business as presently conducted or the ownership of the assets of Zhongshan
City Juxian Gas Oven Co., Ltd. Except as would not have a Material Adverse
Effect, Zhongshan City Juxian Gas Oven Co., Ltd. is not, and has not received
notice alleging that it is, in violation of, or (with or without notice or lapse
of time or both) in default under, or in breach of, any term or provision of the
Organizational Documents or of any indenture, loan or credit agreement, note,
deed of trust, mortgage, security agreement or other material agreement, lease,
license or other instrument, commitment, obligation or arrangement to which
Zhongshan City Juxian Gas Oven Co., Ltd. is a party or by which any of Zhongshan
City Juxian Gas Oven Co., Ltd.’s properties, assets or rights are bound or
affected. To the knowledge of Zhongshan City Juxian Gas Oven Co., Ltd., no other
party to any material contract, agreement, lease, license, commitment,
instrument or other obligation to which Zhongshan City Juxian Gas Oven Co., Ltd.
is a party is (with or without notice or lapse of time or both) in default
thereunder or in breach of any term thereof. Zhongshan City Juxian Gas Oven Co.,
Ltd. is not subject to any obligation or restriction of any kind or character,
nor is there, to the knowledge of Zhongshan City Juxian Gas Oven Co., Ltd., any
event or circumstance relating to Zhongshan City Juxian Gas Oven Co., Ltd. that
materially and adversely affects in any way its business, properties, assets or
prospects or that prohibits Zhongshan City Juxian Gas Oven Co., Ltd. from
entering into this Agreement and the Transaction Agreements or would prevent or
make burdensome its performance of or compliance with all or any part of this
Agreement, the Transaction Agreements or the consummation of the Transactions
contemplated hereby or thereby.
 
2.8  CERTAIN PROCEEDINGS.
 
There are no outstanding or pending proceeding(s) that has been commenced
against or involving Zhongshan City Juxian Gas Oven Co., Ltd. or any of its
assets and, to the knowledge of Zhongshan City Juxian Gas Oven Co., Ltd. and the
Shareholders, no matters of the foregoing nature are contemplated or threatened.
None of Zhongshan City Juxian Gas Oven Co., Ltd. or the Shareholders have been
charged with, and is not threatened with, or under any investigation with
respect to, any allegation concerning any violation of any provision of any
federal, provincial, local or foreign law, regulation, ordinance, order or
administrative ruling, and is not in default with respect to any order, writ,
injunction or decree of any Governmental Body.
 
2.9  NO BROKERS OR FINDERS.
 
None of Zhongshan City Juxian Gas Oven Co., Ltd., the Shareholders, or any
officer, director, independent contractor, consultant, agent or employee of
Zhongshan City Juxian Gas Oven Co., Ltd. has agreed to pay, or has taken any
action that will result in any person or entity becoming obligated to pay or
entitled to receive, any investment banking, brokerage, finder’s or similar fee
or commission in connection with this Agreement or the Transactions. Zhongshan
City Juxian Gas Oven Co., Ltd. and the Shareholders shall jointly and severally
indemnify and hold Home System Group, Oceanic Well Profit, Inc., and Holy (HK)
Limited harmless against any liability or expense arising out of, or in
connection with, any such claim.
  
2.10  TITLE TO AND CONDITION OF PROPERTIES.
 
Zhongshan City Juxian Gas Oven Co., Ltd. has good, valid and marketable title to
all of its properties and assets (whether real, personal or mixed, and whether
tangible or intangible) reflected as owned in its books and records, free and
clear of all Liens. Zhongshan City Juxian Gas Oven Co., Ltd. owns or holds under
valid leases or other rights to use all real property, plants, machinery,
equipment and all assets necessary for the conduct of its business as presently
conducted, except where the failure to own or hold such property, plants,
machinery, equipment and assets would not have a Material Adverse Effect on
Zhongshan City Juxian Gas Oven Co., Ltd. No Person other than Zhongshan City
Juxian Gas Oven Co., Ltd. owns or has any right to the use or possession of the
assets used in Zhongshan City Juxian Gas Oven Co., Ltd.’s business. The material
buildings, plants, machinery and equipment necessary for the conduct of the
business of Zhongshan City Juxian Gas Oven Co., Ltd. as presently conducted are
structurally sound, are in good operating condition and repair and are adequate
for the uses to which they are being put or would be put in the Ordinary Course
of Business, in each case, taken as a whole, and none of such buildings, plants,
machinery or equipment is in need of maintenance or repairs, except for
ordinary, routine maintenance and repairs that are not material in nature or
cost.
 

--------------------------------------------------------------------------------


 
2.11  ABSENCE OF UNDISCLOSED LIABILITIES.
 
Zhongshan City Juxian Gas Oven Co., Ltd. has no debt, obligation or liability
(whether accrued, absolute, contingent, liquidated or otherwise, whether
asserted or unasserted, whether due or to become due, whether or not known to
Zhongshan City Juxian Gas Oven Co., Ltd.) arising out of any transaction entered
into prior to the Closing Date or any act or omission prior to the Closing Date
which individually or taken together would constitute a Material Adverse Effect
on Zhongshan City Juxian Gas Oven Co., Ltd. and has no debt, obligation or
liability to each other or any of the Shareholders or their affiliates, except
to the extent specifically set forth on or reserved against on the Balance Sheet
of Zhongshan City Juxian Gas Oven Co., Ltd.
 
The financial statements are consistent with the books and records of Zhongshan
City Juxian Gas Oven Co., Ltd. and fairly present in all material respects the
financial condition, assets and liabilities of Zhongshan City Juxian Gas Oven
Co., Ltd., as applicable, taken as a whole, as of the dates and periods
indicated, and were prepared in accordance with GAAP (except as otherwise
indicated therein or in the notes thereto).
 
2.12  CHANGES.
 
Zhongshan City Juxian Gas Oven Co., Ltd. has not, since January 01, 2006:
 
(a) Ordinary Course of Business. Conducted its business or entered into any
transaction other than in the Ordinary Course of Business, except for this
Agreement.
 
(b) Suffered or experienced any change in, or affecting, its condition
(financial or otherwise), properties, assets, liabilities, business, operations,
results of operations or prospects which would have a Material Adverse Effect on
Zhongshan City Juxian Gas Oven Co., Ltd.;
  
(c) Loans. Made any loans or advances to any Person other than travel advances
and reimbursement of expenses made to employees, officers and directors in the
Ordinary Course of Business;
 
(d) Compensation and Bonuses. Made any payments of any bonuses or compensation
other than regular salary payments, or increase in the salaries, or payment on
any of its debts in the Ordinary Course of Business, to any of its shareholders,
directors, officers, employees, independent contractors or consultants or entry
into by it of any employment, severance, or similar contract with any director,
officer, or employee, independent contractor or consultant; Adopted, or
increased in the payments to or benefits under, any profit sharing, bonus,
deferred compensation, savings, insurance, pension, retirement, or other
employee benefit plan for or with any of its employees;
 
(e) Liens. Created or permitted to exist any Lien on any of its properties or
assets other than Permitted Liens;
 

--------------------------------------------------------------------------------


 
(f) Capital Stock. Issued, sold, disposed of or encumbered, or authorized the
issuance, sale, disposition or encumbrance of, or granted or issued any option
to acquire any shares of its capital stock or any other of its securities or any
Equity Security, or altered the term of any of its outstanding securities or
made any change in its outstanding shares of capital stock or its
capitalization, whether by reason of reclassification, recapitalization, stock
split, combination, exchange or readjustment of shares, stock dividend or
otherwise; changed its authorized or issued capital stock; granted any stock
option or right to purchase shares of its capital stock; issued any security
convertible into any of its capital stock; granted any registration rights with
respect to shares of its capital stock; purchased, redeemed, retired, or
otherwise acquired any shares of its capital stock; declared or paid any
dividend or other distribution or payment in respect of shares of capital stock
of any other entity;
 
(g) Dividends. Declared, set aside, made or paid any dividend or other
distribution to any of its shareholders;
 
(h) Claims. Released, waived or cancelled any claims or rights relating to or
affecting Zhongshan City Juxian Gas Oven Co., Ltd. in excess of $10,000 in the
aggregate or instituted or settled any Proceeding involving in excess of $10,000
in the aggregate;
 
(i) Discharged Liabilities. Paid, discharged, cancelled, waived or satisfied any
claim, obligation or liability in excess of $10,000 in the aggregate, except for
liabilities incurred prior to the date of this Agreement in the Ordinary Course
of Business;
 
(j) Indebtedness. Created, incurred, assumed or otherwise become liable for any
Indebtedness or commit to any endeavor involving a commitment in excess of
$10,000 in the aggregate, other than contractual obligations incurred in the
Ordinary Course of Business;
 
(k) Guarantees. Guaranteed or endorsed any obligation or net worth of any
Person;
 
(l) Acquisitions. Acquired the capital stock or other securities or any
ownership interest in, or substantially all of the assets of, any other Person;
 
(m) Accounting. Changed its method of accounting or the accounting principles or
practices utilized in the preparation of its financial statements, other than as
required by GAAP;
 
(n) Agreements. Entered into any agreement, or otherwise obligated it, to do any
of the foregoing.
 
2.13 MATERIAL CONTRACTS.
 
Zhongshan City Juxian Gas Oven Co., Ltd. has delivered to Home System Group,
prior to the date of this Agreement, true, correct and complete copies of each
of its Material Contracts.
 
(a) No Defaults. The Material Contracts of Zhongshan City Juxian Gas Oven Co.,
Ltd. are valid and binding agreements of Zhongshan City Juxian Gas Oven Co.,
Ltd., as applicable, and are in full force and effect and are enforceable in
accordance with their terms. Except as would not have a Material Adverse Effect,
Zhongshan City Juxian Gas Oven Co., Ltd. is not in breach or default of any of
its Material Contracts to which it is a party and, to the knowledge of Zhongshan
City Juxian Gas Oven Co., Ltd., no other party to any of its Material Contracts
is in breach or default thereof. Except as would not have a Material Adverse
Effect, no event has occurred or circumstance has existed that (with or without
notice or lapse of time) would (a) contravene, conflict with or result in a
violation or breach of, or become a default or event of default under, any
provision of any of its Material Contracts or (b) permit Zhongshan City Juxian
Gas Oven Co., Ltd. or any other Person the right to declare a default or
exercise any remedy under, or to accelerate the maturity or performance of, or
to cancel, terminate or modify any of its Material Contracts. Zhongshan City
Juxian Gas Oven Co., Ltd. has not received any notice and has no knowledge of
any pending or threatened cancellation, revocation or termination of any of its
Material Contracts to which it is a party, and there are no renegotiations of,
or attempts to renegotiate.
 

--------------------------------------------------------------------------------


 
2.14  TAX RETURNS AND AUDITS.
 
(a) Tax Returns. (a) All material Tax Returns required to be filed by or on
behalf of Zhongshan City Juxian Gas Oven Co., Ltd. have been timely filed and
all such Tax Returns were (at the time they were filed) and are true, correct
and complete in all material respects; (b) all Taxes of Zhongshan City Juxian
Gas Oven Co., Ltd. required to have been paid (whether or not reflected on any
Tax Return) have been fully and timely paid,
(c) no waivers of statutes of limitation have been given or requested with
respect to Zhongshan City Juxian Gas Oven Co., Ltd. in connection with any Tax
Returns covering Zhongshan City Juxian Gas Oven Co., Ltd. or with respect to any
Taxes payable by it; (d) no Governmental Body in a jurisdiction where Zhongshan
City Juxian Gas Oven Co., Ltd. does not file Tax Returns has made a claim,
assertion or threat to Zhongshan City Juxian Gas Oven Co., Ltd. that Zhongshan
City Juxian Gas Oven Co., Ltd. is or may be subject to taxation by such
jurisdiction; (e) Zhongshan City Juxian Gas Oven Co., Ltd. has duly and timely
collected or withheld, paid over and reported to the appropriate Governmental
Body all amounts required to be so collected or withheld for all periods under
all applicable laws; (f) there are no Liens with respect to Taxes on the
property or assets of Zhongshan City Juxian Gas Oven Co., Ltd. other than
Permitted Liens; (g) there are no Tax rulings, requests for rulings, or closing
agreements relating to Zhongshan City Juxian Gas Oven Co., Ltd. for any period
(or portion of a period) that would affect any period after the date hereof; and
(h) any adjustment of Taxes of Zhongshan City Juxian Gas Oven Co., Ltd. made by
a Governmental Body in any examination that Zhongshan City Juxian Gas Oven Co.,
Ltd. is required to report to the appropriate provincial, local or foreign
taxing authorities has been reported, and any additional Taxes due with respect
thereto have been paid. No state of fact exists or has existed which would
constitute ground for the assessment of any tax liability by any Governmental
Body. All Tax Returns filed by Zhongshan City Juxian Gas Oven Co., Ltd. are
true, correct and complete.
 
(b) No Adjustments, Changes. Neither Zhongshan City Juxian Gas Oven Co., Ltd.
nor any other Person on behalf of Zhongshan City Juxian Gas Oven Co., Ltd. (a)
has executed or entered into a closing agreement pursuant to Section 7121 of the
Code or any predecessor provision thereof or any similar provision of
provincial, local or foreign law; or (b) has agreed to or is required to make
any adjustments pursuant to Section 481(a) of the Code or any similar provision
of provincial, local or foreign law.
 
(c) No Disputes. There is no pending audit, examination, investigation, dispute,
proceeding or claim with respect to any Taxes of or Tax Return filed or required
to be filed by Zhongshan City Juxian Gas Oven Co., Ltd., nor is any such claim
or dispute pending or contemplated. Zhongshan City Juxian Gas Oven Co., Ltd. has
made available to Home System Group true, correct and complete copies of all Tax
Returns, examination reports and statements of deficiencies assessed or asserted
against or agreed to by Zhongshan City Juxian Gas Oven Co., Ltd. since January
1, 2004, and any and all correspondence with respect to the foregoing. Zhongshan
City Juxian Gas Oven Co., Ltd. does not have any outstanding closing agreement,
ruling request, requests for consent to change a method of accounting, subpoena
or request for information to or from a Governmental Body in connection with any
Tax matter.
 
(d) No Tax Allocation, Sharing. Zhongshan City Juxian Gas Oven Co., Ltd. is not
a party to any Tax allocation or sharing agreement. Other than with respect to
the Tax Group of which Zhongshan City Juxian Gas Oven Co., Ltd. is the common
parent, Zhongshan City Juxian Gas Oven Co., Ltd. (a) has not been a member of a
Tax Group filing a consolidated income Tax Return under Section 1501 of the Code
(or any similar provision of provincial, local or foreign law), and (b) do not
have any liability for Taxes for any Person under Treasury Regulations Section
1.1502-6 (or any similar provision of provincial, local or foreign law) as a
transferee or successor, by contract or otherwise.
 
2.15  MATERIAL ASSETS.
 
The financial statements of Zhongshan City Juxian Gas Oven Co., Ltd. reflect the
material properties and assets (real and personal) owned or leased by them.
 

--------------------------------------------------------------------------------


 
2.16  INSURANCE COVERAGE.
 
Zhongshan City Juxian Gas Oven Co., Ltd. has made available to Home System
Group, prior to the date of this Agreement, true, correct and complete copies of
all insurance and general liability policies maintained by Zhongshan City Juxian
Gas Oven Co., Ltd. on their properties and assets all claims made under any such
current or prior insurance policies. All of such policies (a) taken together,
provide adequate insurance coverage for the properties, assets and operations of
Zhongshan City Juxian Gas Oven Co., Ltd. for all risks normally insured against
by a Person carrying on the same business as Zhongshan City Juxian Gas Oven Co.,
Ltd., and (b) are sufficient for compliance with all applicable Laws and
Material Contracts of Zhongshan City Juxian Gas Oven Co., Ltd. All of such
policies are valid, outstanding and in full force and effect and, by their
express terms, will continue in full force and effect following the consummation
of the transactions contemplated by this Agreement. Except as set forth on
Schedule 2.16, Zhongshan City Juxian Gas Oven Co., Ltd. has not received and has
no knowledge of (a) any refusal of coverage or any written notice that a defense
will be afforded with reservation of rights, or (b) any notice of cancellation
or any other indication in writing or otherwise that any insurance policy is no
longer in full force or effect or will not be renewed or that the issuer of any
policy is not willing or able to perform its obligations thereunder. All
premiums due on such insurance policies on or prior to the date hereof have been
paid. There are no, and Zhongshan City Juxian Gas Oven Co., Ltd. and the
Shareholders have no knowledge of any circumstances or facts which, with or
without notice of lapse of time or both would lead to any: (i) pending or
threatened claims with respect to Zhongshan City Juxian Gas Oven Co., Ltd. or
their properties or assets under any such insurance policies; (ii) claims as to
which the insurers have notified Zhongshan City Juxian Gas Oven Co., Ltd. that
they intend to deny liability; and (iii) existing defaults on the part of
Zhongshan City Juxian Gas Oven Co., Ltd. under any such insurance policies.
 
2.17  LITIGATION; ORDERS.
 
There is no Proceeding (whether federal, provincial, local or foreign) pending
or, to the knowledge of Zhongshan City Juxian Gas Oven Co., Ltd., threatened or
appealable against or affecting Zhongshan City Juxian Gas Oven Co., Ltd. or any
of its properties, assets, business or employees. To the knowledge of Zhongshan
City Juxian Gas Oven Co., Ltd., there is no fact that might result in or form
the basis for any such Proceeding. Zhongshan City Juxian Gas Oven Co., Ltd. is
not subject to any Orders and has not received any written opinion or memorandum
or legal advice from their legal counsel to the effect that Zhongshan City
Juxian Gas Oven Co., Ltd. is exposed, from a legal standpoint, to any liability
which would be material to its business. Zhongshan City Juxian Gas Oven Co.,
Ltd. is not engaged in any legal action to recover monies due it or for damages
sustained by any of them.
 
2.18  LICENSES.
 
Except as would not have a Material Adverse Effect, Zhongshan City Juxian Gas
Oven Co., Ltd. possesses from the appropriate Governmental Body all licenses,
permits, authorizations, approvals, franchises and rights that are necessary for
it to engage in its business as currently conducted and to permit it to own and
use its properties and assets in the manner in which it currently owns and uses
such properties and assets (collectively, “Permits”). Except as would not have a
Material Adverse Effect on Zhongshan City Juxian Gas Oven Co., Ltd., Zhongshan
City Juxian Gas Oven Co., Ltd. has not received any written notice from any
Governmental Body or other Person that there is lacking any license, permit,
authorization, approval, franchise or right necessary for Zhongshan City Juxian
Gas Oven Co., Ltd. to engage in its business as currently conducted and to
permit Zhongshan City Juxian Gas Oven Co., Ltd. to own and use its properties
and assets in the manner in which it currently owns and uses such properties and
assets. Except as would not have a Material Adverse Effect on Zhongshan City
Juxian Gas Oven Co., Ltd., the Permits are valid and in full force and effect.
Except as would not have a Material Adverse Effect on Zhongshan City Juxian Gas
Oven Co., Ltd., no event has occurred or circumstance exists that may (with or
without notice or lapse of time): (a) constitute or result, directly or
indirectly, in a violation of or a failure to comply with any Permit; or (b)
result, directly or indirectly, in the revocation, withdrawal, suspension,
cancellation or termination of, or any modification to, any Permit. Neither
Zhongshan City Juxian Gas Oven Co., Ltd. nor the Shareholders has received any
written notice from any Governmental Body or any other Person regarding: (a) any
actual, alleged, possible or potential contravention of any Permit; or (b) any
actual, proposed, possible or potential revocation, withdrawal, suspension,
cancellation, termination of, or modification to, any Permit. All applications
required to have been filed for the renewal of such Permits have been duly filed
on a timely basis with the appropriate Persons, and all other filings required
to have been made with respect to such Permits have been duly made on a timely
basis with the appropriate Persons. All Permits are renewable by their terms or
in the Ordinary Course of Business without the need to comply with any special
qualification procedures or to pay any amounts other than routine fees or
similar charges, all of which have, to the extent due, been duly paid.
 

--------------------------------------------------------------------------------


 
2.19  INTERESTED PARTY TRANSACTIONS.
 
No officer, director or shareholder of Zhongshan City Juxian Gas Oven Co., Ltd.
or any Affiliate, Related Person or “associate” (as such term is defined in Rule
405 of the Commission under the Securities Act) of any such Person, either
directly or indirectly, (1) has an interest in any Person which (a) furnishes or
sells services or products which are furnished or sold or are proposed to be
furnished or sold by Zhongshan City Juxian Gas Oven Co., Ltd., or (b) purchases
from or sells or furnishes to, or proposes to purchase from, sell to or furnish
Zhongshan City Juxian Gas Oven Co., Ltd. any goods or services; (2) has a
beneficial interest in any contract or agreement to which Zhongshan City Juxian
Gas Oven Co., Ltd. is a party or by which it may be bound or affected; or (3) is
a party to any material agreements, contracts or commitments in effect as of the
date hereof with Zhongshan City Juxian Gas Oven Co., Ltd. “Related Person”
means: (i) with respect to a particular individual, the individual’s immediate
family which shall include the individual’s spouse, parents, children, siblings,
mothers and fathers-in-law, sons and daughters-in-law, and brothers and
sisters-in-law; and (ii) with respect to a specified individual or entity, any
entity or individual that, directly or indirectly, controls, is controlled by,
or is under common control with such specified entity or individual.
 
2.20  GOVERNMENTAL INQUIRIES.
 
Zhongshan City Juxian Gas Oven Co., Ltd. has made available to Home System Group
a copy of each material written inspection report, questionnaire, inquiry,
demand or request for information received by Zhongshan City Juxian Gas Oven
Co., Ltd. from (and the response of Zhongshan City Juxian Gas Oven Co., Ltd.
thereto), and each material written statement, report or other document filed by
Zhongshan City Juxian Gas Oven Co., Ltd. with, any Governmental Body since
January 1, 2003.
  
2.21  INTELLECTUAL PROPERTY.
 
Any Intellectual Property Zhongshan City Juxian Gas Oven Co., Ltd. uses in its
business as presently conducted is owned by Zhongshan City Juxian Gas Oven Co.,
Ltd. or properly licensed.
 
2.22  STOCK OPTION PLANS; EMPLOYEE BENEFITS.
 
(a) Zhongshan City Juxian Gas Oven Co., Ltd. does not have any employee benefit
plans or arrangements covering their present and former employees or providing
benefits to such persons in respect of services provided to Zhongshan City
Juxian Gas Oven Co., Ltd. Zhongshan City Juxian Gas Oven Co., Ltd. has no
commitment, whether formal or informal and whether legally binding or not, to
create any additional plan, arrangement or practice similar to the Approved
Plans.
 
(b) The consummation of the transactions contemplated hereby will not result in
(i) any payment (including, without limitation, severance, unemployment
compensation or bonus payments) becoming due from Zhongshan City Juxian Gas Oven
Co., Ltd. or due to any Person, (ii) any increase in the amount of compensation
or benefits payable to any Person or (iii) any acceleration of the vesting or
timing of payment of any compensation, award or determination of options,
warrants, rights, severance payments or other contingent obligations of any
nature whatsoever of Zhongshan City Juxian Gas Oven Co., Ltd. in favor of any
Person. No agreement, arrangement or other contract of Zhongshan City Juxian Gas
Oven Co., Ltd. provides benefits or payments contingent upon, triggered by, or
increased as a result of a change in the ownership or effective control of
Zhongshan City Juxian Gas Oven Co., Ltd.
 

--------------------------------------------------------------------------------


 
(c) Zhongshan City Juxian Gas Oven Co., Ltd. is not a party to or bound by any
written or oral agreement or understanding to employ, subsequent to the Closing,
any of its respective present or former directors, officers, independent
contractors, consultants, agents or employees.
 
2.24  EMPLOYEE MATTERS.
 
(a) No former or current employee of Zhongshan City Juxian Gas Oven Co., Ltd. is
a party to, or is otherwise bound by, any agreement or arrangement (including,
without limitation, any confidentiality, non-competition or proprietary rights
agreement) that in any way adversely affected, affects, or will affect (i) the
performance of his, her or its duties to Zhongshan City Juxian Gas Oven Co.,
Ltd., or (ii) the ability of Zhongshan City Juxian Gas Oven Co., Ltd. to conduct
its business.
 
(b) None of Zhongshan City Juxian Gas Oven Co., Ltd. has employees, directors,
officers, consultants, independent contractors, representatives or agents whose
contract of employment or engagement cannot be terminated by three months’
notice.


(c) Zhongshan City Juxian Gas Oven Co., Ltd. is not required or obligated to
pay, and since January 01, 2006, have not paid any moneys other than in respect
of remuneration, pension or other benefits, to or for the benefit of, any
director, officer, employee, consultant, independent contractor, representative
or agent of Zhongshan City Juxian Gas Oven Co., Ltd.


(d) Zhongshan City Juxian Gas Oven Co., Ltd. is in compliance with all
applicable laws respecting employment and employment practices, terms and
conditions or employment and wages and hours, and is not engaged in any unfair
labor practice. There is no labor strike, dispute, shutdown or stoppage actually
pending or, to the knowledge of Zhongshan City Juxian Gas Oven Co., Ltd. or the
Shareholders, threatened against or affecting Zhongshan City Juxian Gas Oven
Co., Ltd.
 
2.25  ENVIRONMENTAL AND SAFETY MATTERS.
 
Except as would not have a Material Adverse Effect on Zhongshan City Juxian Gas
Oven Co., Ltd.:
 
(a) Zhongshan City Juxian Gas Oven Co., Ltd. has at all time been and is in
compliance with all Environmental Laws and Orders applicable to Zhongshan City
Juxian Gas Oven Co., Ltd.
 
(b) There are no Proceedings pending or, to the knowledge of Zhongshan City
Juxian Gas Oven Co., Ltd., threatened against Zhongshan City Juxian Gas Oven
Co., Ltd. or any of the Shareholders alleging the violation of any Environmental
Law or Environmental Permit applicable to Zhongshan City Juxian Gas Oven Co.,
Ltd. or alleging that Zhongshan City Juxian Gas Oven Co., Ltd. is a potentially
responsible party for any environmental site contamination. None of Zhongshan
City Juxian Gas Oven Co., Ltd. or the Shareholders are aware of, or has ever
received notice of, any past, present or future events, conditions,
circumstances, activities, practices, incidents, actions or plans which may
interfere with or prevent continued compliance, or which may give rise to any
common law or legal liability, or otherwise form the basis of any claim, action,
suit, proceeding, hearing or investigation, based on or related to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport, or handling, or the emission, discharge, release or threatened
release into the environment, of any pollutant, contaminant, or hazardous or
toxic material or waste.
 

--------------------------------------------------------------------------------


 
(c) Neither this Agreement nor the consummation of the transactions contemplated
by this Agreement shall impose any obligations to notify or obtain the consent
of any Governmental Body or third Persons under any Environmental Laws
applicable to Zhongshan City Juxian Gas Oven Co., Ltd.
 
2.26  MONEY LAUNDERING LAWS. 
 
The operations of Zhongshan City Juxian Gas Oven Co., Ltd. are and have been
conducted at all times in compliance with applicable financial record-keeping
and reporting requirements of the money laundering statutes of all U.S. and
non-U.S. jurisdictions, the rules and regulations thereunder and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any Governmental Body (collectively, the “Money Laundering Laws”) and no
Proceeding involving Zhongshan City Juxian Gas Oven Co., Ltd. or any of the
Shareholders with respect to the Money Laundering Laws is pending or, to the
knowledge of Zhongshan City Juxian Gas Oven Co., Ltd. or any of the
Shareholders, threatened.
  
2.27  DISCLOSURE. 


(a) No statement, representation or warranty of Zhongshan City Juxian Gas Oven
Co., Ltd. or the Shareholders in this Agreement (taken with the Schedules) or
the Transaction Agreements or any exhibits or schedules thereto contain any
untrue statement of a material fact or omits to state a material fact necessary
to make the statements herein or therein, taken as a whole, in light of the
circumstances in which they were made, not misleading.
   
(b) In the event of any inconsistency between the statements in the body of this
Agreement and those in the Schedules (other than an exception expressly set
forth as such in the Schedules with respect to a specifically identified
representation or warranty), the statements in the Schedules shall control.
 
(c) The books of account, minute books and stock record books of Zhongshan City
Juxian Gas Oven Co., Ltd., all of which have been made available to Home System
Group, are complete and accurate and have been maintained in accordance with
sound business practices. Without limiting the generality of the foregoing, the
minute books of Zhongshan City Juxian Gas Oven Co., Ltd. contain complete and
accurate records of all meetings held, and corporate action taken, by the
shareholders, the boards of directors, and committees of the boards of directors
of Zhongshan City Juxian Gas Oven Co., Ltd., as applicable, and no meeting of
any such shareholders, board of directors, or committee has been held for which
minutes have not been prepared and are not contained in such minute books.
 
2.28  FINDERS AND BROKERS.
 
(a) None of Zhongshan City Juxian Gas Oven Co., Ltd., the Shareholders or any
Person acting on behalf of Zhongshan City Juxian Gas Oven Co., Ltd. or the
Shareholders has engaged any finder, broker, intermediary or any similar Person
in connection with the Exchange.
 
(b) None of Zhongshan City Juxian Gas Oven Co., Ltd., the Shareholders nor any
Person acting on behalf of Zhongshan City Juxian Gas Oven Co., Ltd. or the
Shareholders has entered into a contract or other agreement that provides that a
fee shall be paid to any Person or Entity if the Exchange is consummated.


2.29  SHAREHOLDER REPRESENTATIONS. Each of the Shareholders represents and
warrants as follows:
 
(a) as of the date of this Agreement each of the Shareholders was, and at the
Closing Date it is, an “accredited investor” as defined in Rule 501(a) under the
Securities Act. Each Shareholder is not a registered broker-dealer under Section
15 of the Exchange Act.
 
(b) each of the Shareholders are knowledgeable and experienced in finance and
business matters and thus they are able to evaluate the risks and merits of
acquiring the Acquisition Shares;
 

--------------------------------------------------------------------------------


 
(c) each of the Shareholders are able to bear the economic risk of purchasing
the Acquisition Shares;
 
(d) Home System Group has provided the Shareholders with access to the type of
information normally provided in a prospectus;
 
(e) Home System Group did not use any form of public solicitation or general
advertising in connection with the issuance of the Acquisition Shares;
 
(f) as to the Shareholders, the offer of such securities was not made to a
person in the United States and either (i) at the time the buy order was
originated, each of the Shareholders was outside the United States (in China),
or Home System Group and any person acting on its behalf reasonably believed
that each Shareholder was outside the United States, or (ii) the transaction was
not executed on or through the facilities of the Over the Counter Bulletin Board
and neither Home System Group nor any person acting on its behalf knows that the
transaction has been prearranged with a person in the United States;
 
(g) the transactions contemplated hereby are bona fide and not for the purpose
of “washing off’ the resale restrictions imposed because the securities are
“restricted securities” (as that term is defined in Rule 144(a)(3) under the
1933 Act);
 
(h) each of the Shareholders understands and acknowledges that none of the
Acquisition Shares has been registered under the Securities Act. Each
Shareholder is acquiring the Acquisition Shares as principal for its own account
and not with a view to or for distributing or reselling such securities or any
part thereof, without prejudice, however, to such Shareholder's right, subject
to the provisions of this Agreement, at all times to sell or otherwise dispose
of all or any part of such securities pursuant to an effective registration
statement under the Securities Act or under an exemption from such registration
and in compliance with applicable federal and state securities laws. Nothing
contained herein shall be deemed a representation or warranty by such
Shareholder to hold the securities for any period of time. Such Shareholder is
acquiring the Acquisition Shares hereunder in the ordinary course of its
business. Such Shareholder does not have any agreement or understanding,
directly or indirectly, with any Person to distribute any of the Acquisition
Shares.
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF HOME SYSTEM GROUP 
 
Home System Group hereby represents and warrants to the Shareholders as of the
date hereof:
 
3.1  ORGANIZATION; GOOD STANDING.
 
Home System Group is duly incorporated, validly and in good standing existing
under the laws of Nevada, has all requisite authority and power (corporate and
other), governmental licenses, authorizations, consents and approvals to carry
on its business as presently conducted and as contemplated to be conducted, to
own, hold and operate its properties and assets as now owned, held and operated
by it, to enter into this Agreement, to carry out the provisions hereof except
where the failure to be in good standing or to have such governmental licenses,
authorizations, consents and approvals will not, in the aggregate, either (i)
have a Material Adverse Effect on the business, assets or financial condition of
Home System Group, or (ii) impair the ability of Home System Group to perform
its material obligations under this Agreement. Home System Group is duly
qualified, licensed or domesticated as a foreign corporation in good standing in
each jurisdiction wherein the nature of its activities or its properties owned
or leased requires such qualification, licensing or domestication, except where
the failure to be so qualified, licensed or domesticated will not have a
Material Adverse Effect on Home System Group.
 
3.2  HOME SYSTEM GROUP COMMON STOCK.
 
As of April 12, 2007, there were 62,297,949 shares of Home System Group’s common
stock issued and outstanding. The Acquisition Shares, when issued in connection
with this Agreement and the other Transactional Agreements, will be duly
authorized, validly issued, fully paid and nonassessable.
 

--------------------------------------------------------------------------------


 
3.3  AUTHORITY; BINDING NATURE OF AGREEMENTS.
 
(a) The execution, delivery and performance of this Agreement, the Transactional
Agreements, and all other agreements and instruments contemplated to be executed
and delivered by Home System Group in connection herewith have been duly
authorized by all necessary corporate action on the part of Home System Group
and its board of directors.
 
(b) This Agreement, the Transactional Agreements, and all other agreements and
instruments contemplated to be executed and delivered by Home System Group
constitute the legal, valid and binding obligation of Home System Group,
enforceable against Home System Group in accordance with their terms, except to
the extent that enforceability may be limited by applicable bankruptcy,
Exchange, insolvency, moratorium or other laws affecting the enforcement of
creditors’ rights generally and by general principles of equity regardless of
whether such enforceability is considered in a proceeding in law or equity.
 
(c) There is no pending Proceeding, and, to Home System Group’s knowledge, no
Person has threatened to commence any Proceeding that challenges, or that may
have the effect of preventing, delaying, making illegal or otherwise interfering
with, the Exchange or Home System Group’s ability to comply with or perform its
obligations and covenants under the Transactional Agreements, and, to the
knowledge of Home System Group, no event has occurred, and no claim, dispute or
other condition or circumstance exists, that might directly or indirectly give
rise to or serve as a basis for the commencement of any such Proceeding.
 
3.4  NON-CONTRAVENTION; CONSENTS.
 
The execution and delivery of this Agreement and the other Transactional
Agreements, and the consummation of the Exchange, by Home System Group will not,
directly or indirectly (with or without notice or lapse of time):
 
(a) contravene, conflict with or result in a material violation of (i) Home
System Group’s Articles of Incorporation or Bylaws, or (ii) any resolution
adopted by Home System Group Board or any committee thereof or the stockholders
of Home System Group;
 
(b) to the knowledge of Home System Group, contravene, conflict with or result
in a material violation of, or give any Governmental Body the right to challenge
the Exchange or to exercise any remedy or obtain any relief under, any legal
requirement or any Order to which Home System Group or any material assets owned
or used by it are subject;
 
(c) to the knowledge of Home System Group, cause any material assets owned or
used by Home System Group to be reassessed or revalued by any taxing authority
or other Governmental Body;
 
(d) to the knowledge of Home System Group, contravene, conflict with or result
in a material violation of any of the terms or requirements of, or give any
Governmental Body the right to revoke, withdraw, suspend, cancel, terminate or
modify, any Governmental Authorization that is held by Home System Group or that
otherwise relates to Home System Group’s business or to any of the material
assets owned or used by Home System Group, where such contraventions, conflict,
violation, revocation, withdrawal, suspension, cancellation, termination or
modification would have a Material Adverse Effect on Home System Group;
 
(e) contravene, conflict with or result in a material violation or material
breach of, or material default under, any Contract to which Home System Group is
a party;
 

--------------------------------------------------------------------------------


 
(f) give any Person the right to any payment by Home System Group or give rise
to any acceleration or change in the award, grant, vesting or determination of
options, warrants, rights, severance payments or other contingent obligations of
any nature whatsoever of Home System Group in favor of any Person, in any such
case as a result of the Exchange; or
 
(g) result in the imposition or creation of any material Lien upon or with
respect to any material asset owned or used by Home System Group.
 
Except for Consents, filings or notices required under the state and federal
securities laws or any other laws or regulations or as otherwise contemplated in
this Agreement and the other Transactional Agreements, Home System Group will
not be required to make any filing with or give any notice to, or obtain any
Consent from, any Person in connection with the execution and delivery of this
Agreement and the other Transactional Agreements or the consummation or
performance of the Exchange.
 
3.5  FINDERS AND BROKERS.
 
(a) Neither Home System Group nor any Person acting on behalf of Home System
Group has engaged any finder, broker, intermediary or any similar Person in
connection with the Exchange.
 
(b) Home System Group has not entered into a contract or other agreement that
provides that a fee shall be paid to any Person or Entity if the Exchange is
consummated.
 
3.6  REPORTS AND FINANCIAL STATEMENTS; ABSENCE OF CERTAIN CHANGES.
 
(a) Home System Group has filed all reports required to be filed with the SEC
pursuant to the Exchange Act since January 1, 2007 (all such reports, including
those to be filed prior to the Closing Date and all registration statements and
prospectuses filed by Home System Group with the SEC, are collectively referred
to as the “Home System Group SEC Reports”). All of the Home System Group SEC
Reports, as of their respective dates of filing (or if amended or superseded by
a filing prior to the date of this Agreement, then on the date of such filing):
(i) complied in all material respects as to form with the applicable
requirements of the Securities Act or Exchange Act and the rules and regulations
thereunder, as the case may be, and (ii) did not contain any untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. To the knowledge of
Home System Group, the audited financial statements of Home System Group
included in the Home System Group SEC Reports comply in all material respects
with the published rules and regulations of the SEC with respect thereto, and
such audited financial statements (i) were prepared from the books and records
of Home System Group, (ii) were prepared in accordance with GAAP applied on a
consistent basis (except as may be indicated therein or in the notes or
schedules thereto), and (iii) present fairly the financial position of Home
System Group as of the dates thereof and the results of operations and cash
flows for the periods then ended. To the knowledge of Home System Group, the
unaudited financial statements included in the Home System Group SEC Reports
comply in all material respects with the published rules and regulations of the
SEC with respect thereto; and such unaudited financial statements (i) were
prepared from the books and records of Home System Group, (ii) were prepared in
accordance with GAAP, except as otherwise permitted under the Exchange Act and
the rules and regulations thereunder, on a consistent basis (except as may be
indicated therein or in the notes or schedules thereto), and (iii) present
fairly the financial position of Home System Group as of the dates thereof and
the results of operations and cash flows (or changes in financial condition) for
the periods then ended, subject to normal year-end adjustments and any other
adjustments described therein or in the notes or schedules thereto.
 
(b) Except as specifically contemplated by this Agreement or reflected in the
Home System Group SEC Reports, since January 1, 2007, there has not been (i) any
material adverse change in Home System Group’s business, assets, liabilities,
operations, and, to the knowledge of Home System Group, no event has occurred
that is likely to have a material adverse effect on Home System Group’s
business, assets, liabilities or operations, (ii) any declarations setting aside
or payment of any dividend or distribution with respect to the Home System Group
Common Stock other than consistent with past practices, (iii) any material
change in Home System Group’s accounting principles, procedures or methods, (iv)
cancellation in writing of any material customer contract or (v) the loss of any
customer relationship which would have a material adverse effect on Home System
Group’s business, assets, liabilities or operations.
 

--------------------------------------------------------------------------------


 
3.7  COMPLIANCE WITH APPLICABLE LAW.
 
Except as disclosed in the Home System Group SEC Reports filed prior to the date
of this Agreement and except to the extent that the failure or violation would
not in the aggregate have a Material Adverse Effect on the business, results of
operations or financial condition of Home System Group, to Home System Group’s
knowledge Home System Group holds all Governmental Authorizations necessary for
the lawful conduct of its business under and pursuant to, and the business of
Home System Group is not being conducted in violation of, any Governmental
Authorization applicable to Home System Group.
 
3.8  COMPLETE COPIES OF REQUESTED REPORTS.
 
Home System Group has delivered or made available true and complete copies of
each document that has been reasonably requested by Zhongshan City Juxian Gas
Oven Co., Ltd. or the Shareholders.
 
3.9  FULL DISCLOSURE.
 
(a) Neither this Agreement (including all Schedules and Exhibits hereto) nor any
of the Transactional Agreements contemplated to be executed and delivered by
Home System Group in connection with this Agreement contains any untrue
statement of material fact; and none of such documents omits to state any
material fact necessary to make any of the representations, warranties or other
statements or information contained therein not misleading.
 
(b) All of the information set forth in the prospectus and all other information
regarding Home System Group and the business, condition, assets, liabilities,
operations, financial performance, net income and prospects of either that has
been furnished to Zhongshan City Juxian Gas Oven Co., Ltd. or the Shareholders
by or on behalf of Home System Group, is accurate and complete in all material
respects.
 
ARTICLE IV
COVENANTS OF ZHONGSHAN CITY JUXIAN GAS OVEN CO., LTD.
 
4.1  ACCESS AND INVESTIGATION.
 
Each of Zhongshan City Juxian Gas Oven Co., Ltd., the Shareholders and their
Representatives, shall ensure that, at all times during the Pre-Closing Period:
 
(a) Zhongshan City Juxian Gas Oven Co., Ltd. and their Representatives provide
Home System Group and its Representatives access, at reasonable times and with
twenty-four (24) hours notice from Home System Group to Zhongshan City Juxian
Gas Oven Co., Ltd. , to all of the premises and assets of Zhongshan City Juxian
Gas Oven Co., Ltd. , to all existing books, records, Tax Returns, work papers
and other documents and information relating to Zhongshan City Juxian Gas Oven
Co., Ltd. , and to responsible officers and employees of Zhongshan City Juxian
Gas Oven Co., Ltd., and Zhongshan City Juxian Gas Oven Co., Ltd. and its
Representatives provide Home System Group and its Representatives with copies of
such existing books, records, Tax Returns, work papers and other documents and
information relating to Zhongshan City Juxian Gas Oven Co., Ltd. as Home System
Group may request in good faith;
 

--------------------------------------------------------------------------------


 
(b) Each of Zhongshan City Juxian Gas Oven Co., Ltd. and their Representatives
confer regularly with Home System Group upon its request, concerning operational
matters and otherwise report regularly (not less than semi-monthly and as Home
System Group may otherwise request) to Home System Group and discuss with Home
System Group and its Representatives concerning the status of the business,
condition, assets, liabilities, operations, and financial performance of
Zhongshan City Juxian Gas Oven Co., Ltd., and promptly notify Home System Group
of any material change in the business, condition, assets, liabilities,
operations, and financial performance of Zhongshan City Juxian Gas Oven Co.,
Ltd. , or any event reasonably likely to lead to any such change.
 
4.2  OPERATION OF BUSINESS.
 
Each of Zhongshan City Juxian Gas Oven Co., Ltd. and the Shareholders shall
ensure that, during the Pre-Closing Period:
 
(a) It conducts its operations in the Ordinary Course of Business and in the
same manner as such operations have been conducted prior to the date of this
Agreement;
 
(b) It uses its commercially reasonable efforts to preserve intact its current
business organization, keep available and not terminate the services of its
current officers and employees and maintain its relations and goodwill with all
suppliers, customers, landlords, creditors, licensors, licensees, employees and
other Persons having business relationships with Zhongshan City Juxian Gas Oven
Co., Ltd.;
 
(c) It does not declare, accrue, set aside or pay any dividend or make any other
distribution in respect of any shares of its capital stock, and does not
repurchase, redeem or otherwise reacquire any shares of its capital stock or
other securities, except with respect to the repurchase of shares of Zhongshan
City Juxian Gas Oven Co., Ltd. Common Stock upon termination of employees at the
original purchase price pursuant to agreements existing at the date hereof;
 
(d) It does not sell or otherwise issue (or grant any warrants, options or other
rights to purchase) any shares of capital stock or any other securities, except
the issuance of shares of Zhongshan City Juxian Gas Oven Co., Ltd. Common Stock
pursuant to option grants to employees made under the Option Plan in the
Ordinary Course of Business;
 
(e) It does not amend its Articles of Incorporation, Bylaws or other
Organizational Documents, and does not effect or become a party to any
recapitalization, reclassification of shares, stock split, reverse stock split
or similar transaction;
 
(f) It does not form any subsidiary or acquire any equity interest or other
interest in any other Entity;
 
(g) It does not establish or adopt any Employee Benefit Plan, and does not pay
any bonus or make any profit sharing or similar payment to, or increase the
amount of the wages, salary, commissions, fringe benefits or other compensation
or remuneration payable to, any of its directors, officers or employees;
 
(h) It does not change any of its methods of accounting or accounting practices
in any respect;
 
(i) It does not make any Tax election;
 
(j) It does not commence or take any action or fail to take any action which
would result in the commencement of any Proceeding;
 
(k) It does not (i) acquire, dispose of, transfer, lease, license, mortgage,
pledge or encumber any fixed or other assets, other than in the Ordinary Course
of Business; (ii) incur, assume or prepay any indebtedness, Indebtedness or
obligation or any other liabilities or issue any debt securities, other than in
the Ordinary Course of Business; (iii) assume, guarantee, endorse for the
obligations of any other person, other than in the Ordinary Course of Business;
(iv) make any loans, advances or capital contributions to, or investments in,
any other Person, other than in the Ordinary Course of Business; or (v) fail to
maintain insurance consistent with past practices for its business and property;
 

--------------------------------------------------------------------------------


 
(l) It pays all debts and Taxes, files all of its Tax Returns (as provided
herein) and pays or performs all other obligations, when due;
 
(m) It does not enter into or amend any agreements pursuant to which any other
Person is granted distribution, marketing or other rights of any type or scope
with respect to any of its services, products or technology;
 
(n) It does not hire any new officer-level employee;
 
(o) It does not revalue any of its assets, including, without limitation,
writing down the value of inventory or writing off notes or accounts receivable,
except as required under GAAP and in the Ordinary Course of Business;
 
(p) Except as otherwise contemplated hereunder, it does not enter into any
transaction or take any other action outside the Ordinary Course of Business;
and
 
(q) It does not enter into any transaction or take any other action that likely
would cause or constitute a Breach of any representation or warranty made by it
in this Agreement.
 
4.3  FILINGS AND CONSENTS; COOPERATION.
 
Each of Zhongshan City Juxian Gas Oven Co., Ltd. and the Shareholders shall
ensure that:
 
(a) Each filing or notice required to be made or given (pursuant to any
applicable Law, Order or contract, or otherwise) by Zhongshan City Juxian Gas
Oven Co., Ltd. or the Shareholders in connection with the execution and delivery
of any of the Transactional Agreements, or in connection with the consummation
or performance of the Exchange, is made or given as soon as possible after the
date of this Agreement;
 
(b) Each Consent required to be obtained (pursuant to any applicable Law, Order
or contract, or otherwise) by Zhongshan City Juxian Gas Oven Co., Ltd. or the
Shareholders in connection with the execution and delivery of any of the
Transactional Agreements, or in connection with the consummation or performance
of the Exchange, is obtained as soon as possible after the date of this
Agreement and remains in full force and effect through the Closing Date;
 
(c) It promptly delivers to Home System Group a copy of each filing made, each
notice given and each Consent obtained by Zhongshan City Juxian Gas Oven Co.,
Ltd. during the Pre-Closing Period; and
 
(d) During the Pre-Closing Period, it and its Representatives cooperate with
Home System Group and Home System Group’s Representatives, and prepare and make
available such documents and take such other actions as Home System Group may
request in good faith, in connection with any filing, notice or Consent that
Home System Group is required or elects to make, give or obtain.  


4.4   COMMERCIALLY REASONABLE EFFORTS
 
During the Pre-Closing Period, each of Zhongshan City Juxian Gas Oven Co., Ltd.
and the Shareholders shall use its commercially reasonable efforts to cause the
conditions set forth in Article VI and Article VII to be satisfied on a timely
basis and so that the Closing can take place on or before June 30, 2007, in
accordance with Section 1.5, and shall not take any action or omit to take any
action, the taking or omission of which would or could reasonably be expected to
result in any of the representations and warranties of Zhongshan City Juxian Gas
Oven Co., Ltd. and the Shareholders set forth in this Agreement becoming untrue,
or in any of the conditions of Closing set forth in Article VI or Article VII
not being satisfied.
 

--------------------------------------------------------------------------------


 
4.5  CONFIDENTIALITY; PUBLICITY.
 
Each of Zhongshan City Juxian Gas Oven Co., Ltd. and the Shareholders shall
ensure that:
 
(a) It and its Representatives keep strictly confidential the existence and
terms of this Agreement prior to the issuance or dissemination of any mutually
agreed upon press release or other disclosure of the Exchange; and
 
(b) neither it nor any of its Representatives issues or disseminates any press
release or other publicity or otherwise makes any disclosure of any nature (to
any of its suppliers, customers, landlords, creditors or employees or to any
other Person) regarding any of the Exchange; except in each case to the extent
that it is required by law to make any such disclosure regarding such
transactions or as separately agreed by the parties; provided, however, that if
it is required by law to make any such disclosure, Zhongshan City Juxian Gas
Oven Co., Ltd. advises Home System Group, at least five business days before
making such disclosure, of the nature and content of the intended disclosure.
 
ARTICLE V.
COVENANTS OF HOME SYSTEM GROUP
 
5.1  NOTIFICATION.
 
During the Pre-Closing Period, Home System Group shall promptly notify Zhongshan
City Juxian Gas Oven Co., Ltd. in writing of:
 
(a) the discovery by Home System Group of any event, condition, fact or
circumstance that occurred or existed on or prior to the date of this Agreement
which is contrary to any representation or warranty made by Home System Group in
this Agreement; and,
 
(b) any event, condition, fact or circumstance that occurs, arises or exists
after the date of this Agreement (except as a result of actions taken pursuant
to the written consent of Zhongshan City Juxian Gas Oven Co., Ltd.) and that is
contrary to any representation or warranty made by Home System Group in this
Agreement;
 
5.2  FILINGS AND CONSENTS; COOPERATION.
 
Home System Group shall ensure that:
 
(a) Each filing or notice required to be made or given (pursuant to any
applicable Law, Order or contract, or otherwise) by Home System Group in
connection with the execution and delivery of any of the Transactional
Agreements, or in connection with the consummation or performance of the
Exchange, is made or given as soon as possible after the date of this Agreement;
 
(b) Each Consent required to be obtained (pursuant to any applicable Law, Order
or contract, or otherwise) by Home System Group in connection with the execution
and delivery of any of the Transactional Agreements, or in connection with the
consummation or performance of the Exchange, is obtained as soon as possible
after the date of this Agreement and remains in full force and effect through
the Closing Date;
 

--------------------------------------------------------------------------------


 
(c) Home System Group promptly delivers to Zhongshan City Juxian Gas Oven Co.,
Ltd. a copy of each filing made, each notice given and each Consent obtained by
Home System Group during the Pre-Closing Period; and
 
(d) During the Pre-Closing Period, Home System Group and its Representatives
cooperate with Zhongshan City Juxian Gas Oven Co., Ltd. and its Representatives,
and prepare and make available such documents and take such other actions as
Zhongshan City Juxian Gas Oven Co., Ltd. may request in good faith, in
connection with any filing, notice or Consent that Zhongshan City Juxian Gas
Oven Co., Ltd. is required or elects to make, give or obtain.
 
5.3  COMMERCIALLY REASONABLE EFFORTS.
 
During the Pre-Closing Period, Home System Group shall use its commercially
reasonable efforts to cause the conditions set forth in Article VI and Article
VII to be satisfied on a timely basis and so that the Closing can take place on
or before June 30, 2007, or as soon thereafter as is reasonably practical, in
accordance with Section 1.5, and shall not take any action or omit to take any
action, the taking or omission of which would or could reasonably be expected to
result in any of the representations and warranties or Home System Group set
forth in this Agreement becoming untrue or in any of the conditions of closing
set forth in Article VI or Article VII not being satisfied.
 
5.4 DISCLOSURE OF CONFIDENTIAL INFORMATION.
 
(a) Each of Home System Group, Zhongshan City Juxian Gas Oven Co., Ltd. and the
Shareholders acknowledges and agrees that it may receive Confidential
Information in connection with this Transaction including without limitation,
any information disclosed during the due diligence process, the public
disclosure of which will harm the disclosing party’s business. The Receiving
Party may use Confidential Information only in connection with the Transaction.
The results of the due diligence review may not be used for any other purpose
other than in connection with the Transaction. Except as expressly provided in
this Agreement, the Receiving Party shall not disclose Confidential Information
to anyone without the Disclosing Party’s prior written consent. The Receiving
Party shall take all reasonable measures to avoid disclosure, dissemination or
unauthorized use of Confidential Information, including, at a minimum, those
measures it takes to protect its own confidential information of a similar
nature. The Receiving Party shall not export any Confidential Information in any
manner contrary to the export regulations of the governmental jurisdiction to
which it is subject.
 
(b) The Receiving Party may disclose Confidential Information as required to
comply with binding orders of governmental entities that have jurisdiction over
it, provided that the Receiving Party (i) gives the Disclosing Party reasonable
notice (to the extent permitted by law) to allow the Disclosing Party to seek a
protective order or other appropriate remedy, (ii) discloses only such
information as is required by the governmental entity, and (iii) uses
commercially reasonable efforts to obtain confidential treatment for any
Confidential Information so disclosed.
 
(c) All Confidential Information shall remain the exclusive property of the
Disclosing Party. The Disclosing Party’s disclosure of Confidential Information
shall not constitute an express or implied grant to the Receiving Party of any
rights to or under the Disclosing Party’s patents, copyrights, trade secrets,
trademarks or other intellectual property rights.
 
(d) The Receiving Party shall notify the Disclosing Party immediately upon
discovery of any unauthorized use or disclosure of Confidential Information or
any other breach of this Agreement by the Receiving Party. The Receiving Party
shall cooperate with the Disclosing Party in every reasonable way to help the
Disclosing Party regain possession of such Confidential Information and prevent
its further unauthorized use.
 

--------------------------------------------------------------------------------


 
(e) The Receiving Party shall return or destroy all tangible materials embodying
Confidential Information (in any form and including, without limitation, all
summaries, copies and excerpts of Confidential Information) promptly following
the Disclosing Party’s written request; provided, however, that, subject to the
provisions of this Agreement, the Receiving Party may retain one copy of such
materials in the confidential, restricted access files of its legal department
for use only in the event a dispute arises between the parties related to the
Transaction and only in connection with that dispute. At the Disclosing Party’s
option, the Receiving Party shall provide written certification of its
compliance with this Section.
 
5.5  INDEMNIFICATION.
 
(a) Each of Zhongshan City Juxian Gas Oven Co., Ltd. and the Shareholders,
jointly and severally, shall defend, indemnify and hold harmless Home System
Group, and its respective employees, officers, directors, stockholders,
controlling persons, affiliates, agents, successors and assigns (collectively,
the “Home System Group Indemnified Persons”), and shall reimburse the Home
System Group Indemnified Persons, for, from and against any loss, liability,
claim, damage, expense (including costs of investigation and defense and
reasonable attorneys’ fees) or diminution of value, whether or not involving a
third-party claim (collectively, “Damages”), directly or indirectly, relating
to, resulting from or arising out of:
  
(i) any untrue representations, misrepresentations or breach of warranty by or
of Zhongshan City Juxian Gas Oven Co., Ltd. or the Shareholders contained in or
pursuant to this Agreement.
 
(ii) any breach or nonfulfillment of any covenant, agreement or other obligation
by or of Zhongshan City Juxian Gas Oven Co., Ltd. or the Shareholders (only to
the extent made or occurring prior to or at the Closing) contained in or
pursuant to this Agreement, the Transaction Agreements executed by Zhongshan
City Juxian Gas Oven Co., Ltd. or any of the Shareholders in their individual
capacity, or any of the other agreements, documents, schedules or exhibits to be
entered into by Zhongshan City Juxian Gas Oven Co., Ltd. or any of the
Shareholders in their individual capacity pursuant to or in connection with this
Agreement;
 
(iii) all of Pre-Closing liabilities of Zhongshan City Juxian Gas Oven Co., Ltd.
or the Shareholders; and
 
(iv) any liability, claim, action or proceeding of any kind whatsoever, whether
instituted or commenced prior to or after the Closing Date, which directly or
indirectly relates to, arises or results from, or occurs in connection with
facts or circumstances relating to the conduct of business of Zhongshan City
Juxian Gas Oven Co., Ltd., or the assets of Zhongshan City Juxian Gas Oven Co.,
Ltd., or events or circumstances existing on or prior to the Closing Date.
 
(b) Home System Group shall defend, indemnify and hold harmless Zhongshan City
Juxian Gas Oven Co., Ltd. and its respective affiliates, agents, successors and
assigns (collectively, the “Zhongshan City Juxian Gas Oven Co., Ltd. Indemnified
Persons”), and shall reimburse the Zhongshan City Juxian Gas Oven Co., Ltd.
Indemnified Persons, for, from and against any Damages, directly or indirectly,
relating to, resulting from or arising out of:
 
(i) any untrue representation, misrepresentation or breach of warranty by or of
Home System Group contained in or pursuant to this Agreement;
 
(ii) any breach or nonfulfillment of any covenant, agreement or other
obligations by or of Home System Group contained in or pursuant to this
Agreement, the Transaction Agreements or any other agreements, documents,
schedules or exhibits to be entered into or delivered to pursuant to or in
connection with this Agreement.
 
(c) Promptly after receipt by an indemnified Party under Section 5.5 of this
Agreement of notice of a claim against it (“Claim”), such indemnified Party
shall, if a claim is to be made against an indemnifying Party under such
Section, give notice to the indemnifying Party of such Claim, but the failure to
so notify the indemnifying Party will not relieve the indemnifying Party of any
liability that it may have to any indemnified Party, except to the extent that
the indemnifying Party demonstrates that the defense of such action is
prejudiced by the indemnified Party’s failure to give such notice.
 

--------------------------------------------------------------------------------


 
(d) A claim for indemnification for any matter not involving a third-party claim
may be asserted by notice to the Party from whom indemnification is sought.
 
ARTICLE VI.
CLOSING CONDITIONS OF HOME SYSTEM GROUP
 
Home System Group’s obligations to affect the Closing and consummate the
Exchange are subject to the satisfaction of each of the following conditions:
 
6.1  ACCURACY OF REPRESENTATIONS AND WARRANTIES.
 
The representations and warranties of Zhongshan City Juxian Gas Oven Co., Ltd.
and the Shareholders in this Agreement shall have been true and correct as of
the date of this Agreement and shall be true and correct on and as of the
Closing. Zhongshan City Juxian Gas Oven Co., Ltd. and the Shareholders shall
have performed all obligations in this Agreement required to be performed or
observed by them on or prior to the Closing.
 
6.2  ADDITIONAL CONDITIONS TO CLOSING.
 
(a) All necessary approvals under federal and state securities laws and other
authorizations relating to the issuance of the Acquisition Shares and the
transfer of the Shares shall have been received.
  
 (b) No preliminary or permanent injunction or other order by any federal, state
or foreign court of competent jurisdiction which prohibits the consummation of
the Exchange shall have been issued and remain in effect. No statute, rule,
regulation, executive order, stay, decree, or judgment shall have been enacted,
entered, issued, promulgated or enforced by any court or governmental authority
which prohibits or restricts the consummation of the Exchange. All
authorizations, consents, orders or approvals of, or declarations or filings
with, and all expirations of waiting periods imposed by, any Governmental Body
which are necessary for the consummation of the Exchange, other than those the
failure to obtain which would not materially adversely affect the consummation
of the Exchange or in the aggregate have a material adverse effect on Home
System Group and its subsidiaries, taken as a whole, shall have been filed,
occurred or been obtained (all such permits, approvals, filings and consents and
the lapse of all such waiting periods being referred to as the “Requisite
Regulatory Approvals”) and all such Requisite Regulatory Approvals shall be in
full force and effect.
 
(c) There shall not be any action taken, or any statute, rule, regulation or
order enacted, entered, enforced or deemed applicable to the Exchange, by any
Governmental Body which, in connection with the grant of a Requisite Regulatory
Approval, imposes any material condition or material restriction upon Home
System Group or its subsidiaries or Zhongshan City Juxian Gas Oven Co., Ltd.,
including, without limitation, requirements relating to the disposition of
assets, which in any such case would so materially adversely impact the economic
or business benefits of the Exchange as to render inadvisable the consummation
of the Exchange.
 
6.3  PERFORMANCE OF AGREEMENTS.
 
Zhongshan City Juxian Gas Oven Co., Ltd. or the Shareholders, as the case may
be, shall have executed and delivered each of the agreements, instruments and
documents required to be executed and delivered, and performed all actions
required to be performed by Zhongshan City Juxian Gas Oven Co., Ltd. or any of
the Shareholders, as the case may be, pursuant to this Agreement, except as Home
System Group has otherwise consented in writing.
 

--------------------------------------------------------------------------------


 
6.4  NO MATERIAL ADVERSE CHANGE AND SATISFACTORY DUE DILIGENCE.
 
There shall not have been any material adverse change in the business,
condition, assets, liabilities, operations or financial performance of Zhongshan
City Juxian Gas Oven Co., Ltd. since the date of this Agreement as determined by
Home System Group in its discretion. Home System Group shall be satisfied in all
respects with the results of its due diligence review of Zhongshan City Juxian
Gas Oven Co., Ltd.
 
6.5 ZHONGSHAN CITY JUXIAN GAS OVEN CO., LTD. CLOSING CERTIFICATES.
 
In addition to the documents required to be received under this Agreement, Home
System Group shall also have received the following documents:
 
(a) copies of resolutions of Zhongshan City Juxian Gas Oven Co., Ltd. ,
certified by a Secretary, Assistant Secretary or other appropriate officer of
Zhongshan City Juxian Gas Oven Co., Ltd., authorizing the execution, delivery
and performance of this Agreement and other Transactional Agreements;
 
(b) good standing certificate from China of Zhongshan City Juxian Gas Oven Co.,
Ltd.; and
 
(c) such other documents as Home System Group may request in good faith for the
purpose of (i) evidencing the accuracy of any representation or warranty made by
Zhongshan City Juxian Gas Oven Co., Ltd., (ii) evidencing the compliance by
Zhongshan City Juxian Gas Oven Co., Ltd., or the performance by Zhongshan City
Juxian Gas Oven Co., Ltd. of, any covenant or obligation set forth in this
Agreement or any of the other Transactional Agreements, (iii) evidencing the
satisfaction of any condition set forth in Article VII or this Article VI, or
(iv) otherwise facilitating the consummation or performance of the Exchange.
 
6.6  TRANSACTIONAL AGREEMENTS.
 
Each Person (other than Home System Group) shall have executed and delivered
prior to or on the Closing Date all Transactional Agreements to which it is to
be a party.
 
6.7  RESIGNATION OF DIRECTORS AND OFFICERS.
 
Home System Group shall have received a written resignation from each of the
directors and officers of Zhongshan City Juxian Gas Oven Co., Ltd. effective as
of the Closing.
 
6.8  DELIVERY OF STOCK CERTIFICATES, MINUTE BOOK AND CORPORATE SEAL.
 
The Shareholders shall have delivered to Home System Group the stock books,
stock ledgers, minute books and corporate seals of Zhongshan City Juxian Gas
Oven Co., Ltd.
 
ARTICLE VII.
CLOSING CONDITIONS OF THE SHAREHOLDERS
 
The Shareholders’ obligations to affect the Closing and consummate the Exchange
are subject to the satisfaction of each of the following conditions:
 
7.1  ACCURACY OF REPRESENTATIONS AND WARRANTIES.
 
The representations and warranties of Home System Group in this Agreement shall
have been true and correct as of the date of this Agreement and shall be true
and correct on and as of the Closing and Home System Group shall have performed
all obligations in this Agreement required to be performed or observed by them
on or prior to the Closing.
 

--------------------------------------------------------------------------------


 
7.2  ADDITIONAL CONDITIONS TO CLOSING.
 
(a) All necessary approvals under federal and state securities laws and other
authorizations relating to the issuance and transfer of the Acquisition Shares
by Home System Group and the transfer of the Shares by Zhongshan City Juxian Gas
Oven Co., Ltd. shall have been received.
 
(b) No preliminary or permanent injunction or other order by any federal, state
or foreign court of competent jurisdiction which prohibits the consummation of
the Exchange shall have been issued and remain in effect. No statute, rule,
regulation, executive order, stay, decree, or judgment shall have been enacted,
entered, issued, promulgated or enforced by any court or governmental authority
which prohibits or restricts the consummation of the Exchange. All Requisite
Regulatory Approvals shall have been filed, occurred or been obtained and all
such Requisite Regulatory Approvals shall be in full force and effect.
 
(c) There shall not be any action taken, or any statute, rule, regulation or
order enacted, entered, enforced or deemed applicable to the Exchange, by any
federal or state Governmental Body which, in connection with the grant of a
Requisite Regulatory Approval, imposes any condition or restriction upon the
Surviving Corporation or its subsidiaries (or, in the case of any disposition of
assets required in connection with such Requisite Regulatory Approval, upon Home
System Group, its subsidiaries or Zhongshan City Juxian Gas Oven Co., Ltd. or
any of their subsidiaries), including, without limitation, requirements relating
to the disposition of assets, which in any such case would so materially
adversely impact the economic or business benefits of the Exchange as to render
inadvisable the consummation of the Exchange.
 
7.3  HOME SYSTEM GROUP CLOSING CERTIFICATES.
 
The Shareholders shall have received the following documents:
 
(a) copies of resolutions of Home System Group, certified by a Secretary,
Assistant Secretary or other appropriate officer of Home System Group,
authorizing the execution, delivery and performance of the Transactional
Agreements and the Exchange;
 
(b) good standing certificates for the State of Nevada; and
 
(c) such other documents as Zhongshan City Juxian Gas Oven Co., Ltd. may request
in good faith for the purpose of (i) evidencing the accuracy of any
representation or warranty made by Home System Group, (ii) evidencing the
compliance by Home System Group with, or the performance by Home System Group
of, any covenant or obligation set forth in this Agreement or any of the other
Transactional Agreements, (iii) evidencing the satisfaction of any condition set
forth in Article VI or this Article VII, or (iv) otherwise facilitating the
consummation or performance of the Exchange.
 
7.4  NO MATERIAL ADVERSE CHANGE.
 
There shall not have been any material adverse change in Home System Group’s
business, condition, assets, liabilities, operations or financial performance
since the date of this Agreement.
 
7.5  PERFORMANCE OF AGREEMENTS.
 
Home System Group shall have executed and delivered each of the agreements,
instruments and documents required to be executed and delivered, and performed
all actions required by Home System Group pursuant to this Agreement, except as
Zhongshan City Juxian Gas Oven Co., Ltd. and the Shareholders have otherwise
consented in writing.
 

--------------------------------------------------------------------------------


 
7.6  CONSENTS.
 
Each of the Consents identified or required to have been identified in Section
3.4 shall have been obtained and shall be in full force and effect, other than
those Consents the absence of which shall not have a material adverse effect on
Home System Group.
 
7.7  HOME SYSTEM GROUP STOCK.
 
On the Closing Date, shares of Home System Group Common Stock shall be eligible
for quotation on the OTC Bulletin Board.
 
ARTICLE VIII.
FURTHER ASSURANCES
 
Each of the parties hereto agrees that it will, from time to time after the date
of the Agreement, execute and deliver such other certificates, documents and
instruments and take such other action as may be reasonably requested by the
other party to carry out the actions and transactions contemplated by this
Agreement, including the closing conditions described in Articles VI and VII.
Zhongshan City Juxian Gas Oven Co., Ltd. and the Shareholders shall reasonably
cooperate with Home System Group in its of the books and records of Zhongshan
City Juxian Gas Oven Co., Ltd., or in preparing any solicitation materials to be
sent to the shareholders of Home System Group in connection with the approval of
the Exchange and the transactions contemplated by the Transactional Agreements.
 
ARTICLE IX.
TERMINATION
 
9.1  TERMINATION.
 
This Agreement may be renegotiated or terminated and the Exchange abandoned at
any time prior to the Closing Date:
 
(a) by mutual written consent of Home System Group, Holy (HK) Limited, Oceanic
Well Profit, Inc., Zhongshan City Juxian Gas Oven Co., Ltd. and the
Shareholders;
 
(b) by Home System Group if it is not satisfied with the results of its due
diligence of Zhongshan City Juxian Gas Oven Co., Ltd. for any reason; 


(c) by Home System Group if (i) there is a material Breach of any covenant or
obligation of Zhongshan City Juxian Gas Oven Co., Ltd. or the Shareholders;
provided however, that if such Breach or Breaches are capable of being cured
prior to the Closing Date, such Breach or Breaches shall not have been cured
within 10 days of delivery of the written notice of such Breach, or (ii) Home
System Group reasonably determines that the timely satisfaction of any condition
set forth in Article VI has become impossible or impractical (other than as a
result of any failure on the part of Home System Group to comply with or perform
its covenants and obligations under this Agreement or any of the other
Transactional Agreements);
 
(d) by Zhongshan City Juxian Gas Oven Co., Ltd. if (i) there is a material
Breach of any covenant or obligation of Home System Group; provided however,
that if such Breach or Breaches are capable of being cured prior to the Closing
Date, such Breach or Breaches shall not have been cured within 10 days of
delivery of the written notice of such Breach, or (ii) Zhongshan City Juxian Gas
Oven Co., Ltd. reasonably determines that the timely satisfaction of any
condition set forth in Article VII has become impossible or impractical (other
than as a result of any failure on the part of Zhongshan City Juxian Gas Oven
Co., Ltd. or any Shareholder to comply with or perform any covenant or
obligation set forth in this Agreement or any of the other Transactional
Agreements);
 

--------------------------------------------------------------------------------


 
(e) by Home System Group if the Closing has not taken place on or before June
30, 2007(except if as a result of any failure on the part of Home System Group
to comply with or perform its covenants and obligations under this Agreement or
in any other Transactional Agreement);
 
(f) by Zhongshan City Juxian Gas Oven Co., Ltd. if the Closing has not taken
place on or before June 30, 2007 (except if as a result of the failure on the
part of Zhongshan City Juxian Gas Oven Co., Ltd. or the Shareholders to comply
with or perform any covenant or obligation set forth in this Agreement or in any
other Transactional Agreement);
 
(g) by any of Home System Group, on the one hand or Zhongshan City Juxian Gas
Oven Co., Ltd., on the other hand, if any court of competent jurisdiction in the
United States or other United States governmental body shall have issued an
order, decree or ruling or taken any other action restraining, enjoining or
otherwise prohibiting the Exchange and such order, decree, ruling or any other
action shall have become final and non-appealable; provided, however, that the
party seeking to terminate this Agreement pursuant to this clause (g) shall have
used all commercially reasonable efforts to remove such order, decree or ruling;
or
 
(h) The parties hereby agree and acknowledge that a breach of the provisions of
Sections 4.1, 4.2, 4.3, 4.4 and 4.6 are, without limitation, material Breaches
of this Agreement.
 
9.2  TERMINATION PROCEDURES.
 
If Home System Group wishes to terminate this Agreement pursuant to Section 9.1,
Home System Group shall deliver to the Shareholders and Zhongshan City Juxian
Gas Oven Co., Ltd. a written notice stating that Home System Group is
terminating this Agreement and setting forth a brief description of the basis on
which Home System Group is terminating this Agreement. If Zhongshan City Juxian
Gas Oven Co., Ltd. wishes to terminate this Agreement pursuant to Section 9.1,
Zhongshan City Juxian Gas Oven Co., Ltd., as applicable, shall deliver to Home
System Group a written notice stating that Zhongshan City Juxian Gas Oven Co.,
Ltd. is terminating this Agreement and setting forth a brief description of the
basis on which Zhongshan City Juxian Gas Oven Co., Ltd. is terminating this
Agreement.
 
9.3  EFFECT OF TERMINATION.
 
In the event of termination of this Agreement as provided above, this Agreement
shall forthwith have no further effect. Except for a termination resulting from
a Breach by a party to this Agreement, there shall be no liability or obligation
on the part of any party hereto. In the event of a breach, the remedies of the
non-breaching party shall be to seek damages from the breaching party or to
obtain an order for specific performance, in addition to or in lieu of other
remedies provided herein. Upon request after termination, each party will
redeliver or, at the option of the party receiving such request, destroy all
reports, work papers and other material of any other party relating to the
Exchange, whether obtained before or after the execution hereof, to the party
furnishing same; provided, however, that Zhongshan City Juxian Gas Oven Co.,
Ltd. and the Shareholders shall, in all events, remain bound by and continue to
be subject to Section 4.6 and all parties shall in all events remain bound by
and continue to be subject to Section 5.4 and 5.5.
 
Notwithstanding the above, both Home System Group, on the one hand, and
Zhongshan City Juxian Gas Oven Co., Ltd. and the Shareholders, on the other
hand, shall be entitled to announce the termination of this Agreement by means
of a mutually acceptable press release.
 

--------------------------------------------------------------------------------


 
ARTICLE X.
MISCELLANEOUS
 
10.1  SURVIVAL OF REPRESENTATIONS AND WARRANTIES.
 
All representations and warranties of Zhongshan City Juxian Gas Oven Co., Ltd.
and the Shareholders in this Agreement shall survive for a period of 24 months
after the Closing. The right to indemnification, reimbursement or other remedy
based on such representations and warranties will not be affected by any
investigation conducted by the parties.
 
10.2  EXPENSES.
 
Except as otherwise set forth herein, each of the parties to the Exchange shall
bear its own expenses incurred in connection with the negotiation and
consummation of the transactions contemplated by this Agreement.
 
10.3  ENTIRE AGREEMENT.
 
This Agreement and the other Transactional Agreements contain the entire
agreement of the parties hereto, and supersede any prior written or oral
agreements between them concerning the subject matter contained herein, or
therein. There are no representations, agreements, arrangements or
understandings, oral or written, between the parties to this Agreement, relating
to the subject matter contained in this Agreement and the other Transaction
Agreements, which are not fully expressed herein or therein. The schedules and
each exhibit attached to this Agreement or delivered pursuant to this Agreement
are incorporated herein by this reference and constitute a part of this
Agreement.
 
10.4  COUNTERPARTS 
 
This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original but all of which shall constitute one and the same
instrument.
 
10.5  DESCRIPTIVE HEADINGS.
 
The Article and Section headings in this Agreement are for convenience only and
shall not affect the meanings or construction of any provision of this
Agreement.
 
10.6  NOTICES.


Any notices required or permitted to be given under this Agreement shall be in
writing and shall be deemed sufficiently given on the earlier to occur of the
date of personal delivery, the date of receipt or three (3) days after posting
by overnight courier or registered or certified mail, postage prepaid, addressed
as follows:


If to Home System Group:
 
Oceanic Industry Park, sha gang highway, Gang Kou Town,
Zhongshan City, Guangdong, China P.C. 528447

     
If to Zhongshan City Juxian
Gas Oven Co., Ltd.:
 
No.56 Tongan Rd. west, Dongfeng Town
Zhongshan City, Guangdong, China. P.C.528425

 

--------------------------------------------------------------------------------


 
If to the Shareholders:
 
Oceanic Industry Park, sha gang highway, Gang Kou Town,
Zhongshan City, Guangdong, China P.C. 528447

 
10.7  CHOICE OF LAW.
 
This Agreement shall be construed in accordance with and governed by the laws of
the State of New York without regard to choice of law principles. The parties
hereto each consent to the jurisdiction of the courts of the state of New York,
county of New York and to the federal courts located in the county of New York,
State of New York.
  
10.8  BINDING EFFECT; BENEFITS.
 
This Agreement shall inure to the benefit of and be binding upon the parties and
their respective successors and permitted assigns. Nothing in this Agreement,
express or implied, is intended to confer on any Person other than the parties
or their respective successors and permitted assigns, the Shareholders and other
Persons expressly referred to herein, any rights, remedies, obligations or
liabilities under or by reason of this Agreement.
 
10.9  ASSIGNABILITY.
 
Neither this Agreement nor any of the parties’ rights hereunder shall be
assignable by any party without the prior written consent of the other parties
and any attempted assignment without such consent shall be void.
 
10.10  WAIVER AND AMENDMENT.
 
Any term or provision of this Agreement may be waived at any time by the party,
which is entitled to the benefits thereof. The waiver by any party of a breach
of any provision of this Agreement shall not operate or be construed as a waiver
of any subsequent breach. The parties may, by mutual agreement in writing, amend
this Agreement in any respect. Zhongshan City Juxian Gas Oven Co., Ltd. and the
Shareholders hereby acknowledge their intent that this Agreement includes as a
party any holder of capital stock in Zhongshan City Juxian Gas Oven Co., Ltd. at
the time of Closing. Home System Group, Oceanic Well Profit, Inc., Zhongshan
City Juxian Gas Oven Co., Ltd. and the Shareholders therefore agree that this
Agreement may be amended, without the further consent of any party to this
Agreement, (i) to add as a new Shareholder any existing shareholder of Zhongshan
City Juxian Gas Oven Co., Ltd. and (ii) to modify Schedule 1 to reflect the
addition of such shareholder.
 
10.11  ATTORNEYS’ FEES.
 
In the event of any action or proceeding to enforce the terms and conditions of
this Agreement, the prevailing party shall be entitled to an award of reasonable
attorneys’ and experts’ fees and costs, in addition to such other relief as may
be granted.
 
10.12  SEVERABILITY.
 
If any provision of this Agreement is held invalid or unenforceable by any court
of competent jurisdiction, the other provisions of this Agreement will remain in
full force and effect. Any provision of this Agreement held invalid or
unenforceable only in part or degree will remain in full force and effect to the
extent not held invalid or unenforceable.
 

--------------------------------------------------------------------------------


 
10.13  CONSTRUCTION.
 
In executing this Agreement, the parties severally acknowledge and represent
that each: (a) has fully and carefully read and considered this Agreement; (b)
has or has had the opportunity to consult independent legal counsel regarding
the legal effect and meaning of this document and all terms and conditions
hereof; (c) has been afforded the opportunity to negotiate as to any and all
terms hereof; and (d) is executing this Agreement voluntarily, free from any
influence, coercion or duress of any kind. The language used in this Agreement
will be deemed to be the language chosen by the parties to express their mutual
intent, and no rule of strict construction will be applied against any party.
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto as of
the day and year first above written.
 

       
Home System Group
 
   
   
  By:   /s/   

--------------------------------------------------------------------------------

Name: Weiqiu Li
  Title: CEO

 

       
Zhongshan City Juxian Gas Oven Co., Ltd.
 
   
   
  By:   /s/   

--------------------------------------------------------------------------------

Name: Zhenguang Huang

 

      By:   /s/   

--------------------------------------------------------------------------------

Name: Zhenbiao Huang

 

      By:   /s/   

--------------------------------------------------------------------------------

Name: Jingxian Huang
        Shareholders:       See attached Shareholder signature pages

 

--------------------------------------------------------------------------------


 
EXHIBIT A
CERTAIN DEFINITIONS
 
For purposes of the Agreement (including this Exhibit A):
 
“Agreement” shall mean the Share Exchange Agreement to which this Exhibit A is,
as it may be amended from time to time.


“Approved Plans” shall mean a stock option or similar plan for the benefit of
employees or others, which has been approved by the shareholders of Zhongshan
City Juxian Gas Oven Co., Ltd.


“Breach” There shall be deemed to be a “Breach” of a representation, warranty,
covenant, obligation or other provision if there is or has been any inaccuracy
in or breach of, or any failure to comply with or perform, such representation,
warranty, covenant, obligation or other provision.


“Certificates” shall have the meaning specified in Section 1.3 of the Agreement.
  
“Closing” shall have the meaning specified in Section 1.5 of the Agreement.


“Closing Date” shall have the meaning specified in Section 1.5 of the Agreement.


“Code” shall have the meaning specified in the Recitals of this Agreement.


“Confidential Information” shall mean all nonpublic information disclosed by one
party or its agents (the “Disclosing Party”) to the other party or its agents
(the “Receiving Party”) that is designated as confidential or that, given the
nature of the information or the circumstances surrounding its disclosure,
reasonably should be considered as confidential. Confidential Information
includes, without limitation (i) nonpublic information relating to the
Disclosing Party’s technology, customers, vendors, suppliers, business plans,
intellectual property, promotional and marketing activities, finances,
agreements, transactions, financial information and other business affairs, and
(ii) third-party information that the Disclosing Party is obligated to keep
confidential. Confidential Information does not include any information that (i)
is or becomes publicly available without breach of this Agreement, (ii) can be
shown by documentation to have been known to the Receiving Party at the time of
its receipt from the Disclosing Party, (iii) is received from a third party who,
to the knowledge of the Receiving Party, did not acquire or disclose such
information by a wrongful or tortious act, or (iv) can be shown by documentation
to have been independently developed by the Receiving Party without reference to
any Confidential Information.
 
“Consent” shall mean any approval, consent, ratification, permission, waiver or
authorization (including any Governmental Authorization).


“Home System Group” shall have the meaning specified in the first paragraph of
the Agreement.


“Home System Group Common Stock” shall mean the shares of common stock of Home
System Group.


“Home System Group SEC Reports” shall have the meaning specified in Section 4.6
of the Agreement.


“Entity” shall mean any corporation (including any non profit corporation),
general partnership, limited partnership, limited liability partnership, joint
venture, estate, trust, cooperative, foundation, society, political party,
union, company (including any limited liability company or joint stock company),
firm or other enterprise, association, organization or entity.
 

--------------------------------------------------------------------------------




“Environmental Laws” shall mean any Law or other requirement relating to the
protection of the environment, health, or safety from the release or disposal of
hazardous materials.


“Environmental Permit” means all licenses, permits, authorizations, approvals,
franchises and rights required under any applicable Environmental Law or Order.


“Equity Security” shall mean any stock or similar security, including, without
limitation, securities containing equity features and securities containing
profit participation features, or any security convertible into or exchangeable
for, with or without consideration, any stock or similar security, or any
security carrying any warrant, right or option to subscribe to or purchase any
shares of capital stock, or any such warrant or right.


“Exchange Act” means the Securities Exchange Act of 1934, as amended.


“GAAP” shall mean Generally Accepted Accounting Principles, applied on a
consistent basis.


“Governmental Authorization” shall mean any:


(a) permit, license, certificate, franchise, concession, approval, consent,
ratification, permission, clearance, confirmation, endorsement, waiver,
certification, designation, rating, registration, qualification or authorization
that is issued, granted, given or otherwise made available by or under the
authority of any Governmental Body or pursuant to any Law; or


(b) right under any contract with any Governmental Body.


“Governmental Body” shall mean any:


(a) nation, principality, state, commonwealth, province, territory, county,
municipality, district or other jurisdiction of any nature;


(b) federal, state, local, municipal, foreign or other government;


(c) governmental or quasi-governmental authority of any nature (including any
governmental division, subdivision, department, agency, bureau, branch, office,
commission, council, board, instrumentality, officer, official, representative,
organization, unit, body or Entity and any court or other tribunal); or


(d) individual, Entity or body exercising, or entitled to exercise, any
executive, legislative, judicial, administrative, regulatory, police, military
or taxing authority or power of any nature, including any court, arbitrator,
administrative agency or commissioner, or other governmental authority or
instrumentality.


“Holy (HK) Limited” shall have the meaning specified in the first paragraph of
the Agreement.


“Indebtedness” shall mean any obligation, contingent or otherwise. Any
obligation secured by a Lien on, or payable out of the proceeds of, or
production from, property of the relevant party will be deemed to be
Indebtedness.


“Intellectual Property” means all industrial and intellectual property,
including, without limitation, all U.S. and non-U.S. patents, patent
applications, patent rights, trademarks, trademark applications, common law
trademarks, Internet domain names, trade names, service marks, service mark
applications, common law service marks, and the goodwill associated therewith,
copyrights, in both published and unpublished works, whether registered or
unregistered, copyright applications, franchises, licenses, know-how, trade
secrets, technical data, designs, customer lists, confidential and proprietary
information, processes and formulae, all computer software programs or
applications, layouts, inventions, development tools and all documentation and
media constituting, describing or relating to the above, including manuals,
memoranda, and records, whether such intellectual property has been created,
applied for or obtained anywhere throughout the world.
 

--------------------------------------------------------------------------------




“Knowledge” A corporation shall be deemed to have “knowledge” of a particular
fact or matter only if a director or officer of such corporation has, had or
should have had knowledge of such fact or matter.


“Laws” means, with respect to any Person, any U.S. or non-U.S. federal,
national, state, provincial, local, municipal, international, multinational or
other law (including common law), constitution, statute, code, ordinance, rule,
regulation or treaty applicable to such Person.


“Lien” shall mean any mortgage, pledge, security interest, encumbrance, lien or
charge, right of first refusal, encumbrance or other adverse claim or interest
of any kind, including, without limitation, any conditional sale or other title
retention agreement, any lease in the nature thereof and the filing of or
agreement to give any financing statement under the Uniform Commercial Code of
any jurisdiction and including any lien or charge arising by Law.


“Material Adverse Effect” means any change, effect or circumstance which,
individually or in the aggregate, would reasonably be expected to (a) have a
material adverse effect on the business, assets, financial condition or results
of operations of the affected party, in each case taken as a whole or (b)
materially impair the ability of the affected party to perform its obligations
under this Agreement and the Transaction Agreements, excluding any change,
effect or circumstance resulting from (i) the announcement, pendency or
consummation of the transactions contemplated by this Agreement, (ii) changes in
the United States securities markets generally, or (iii) changes in general
economic, currency exchange rate, political or regulatory conditions in
industries in which the affected party operates.


“Material Contract” means any and all agreements, contracts, arrangements,
understandings, leases, commitments or otherwise, providing for potential
payments by or to the company in excess of $10,000, and the amendments,
supplements and modifications thereto.


“Order” shall mean any award, decision, injunction, judgment, order, ruling,
subpoena, or verdict entered, issued, made, or rendered by any Governmental
Body.
 
“Ordinary Course of Business” shall mean an action taken by Zhongshan City
Juxian Gas Oven Co., Ltd. if (i) such action is taken in normal operation,
consistent with past practices, (ii) such action is not required to be
authorized by the Shareholders, Board of Directors or any committee of the Board
of the Directors or other governing body of Zhongshan City Juxian Gas Oven Co.,
Ltd. and (iii) does not require any separate or special authorization or consent
of any nature by any Governmental Body or third party.  
 
“Permitted Liens” shall mean (a) Liens for Taxes not yet payable or in respect
of which the validity thereof is being contested in good faith by appropriate
proceedings and for the payment of which the relevant party has made adequate
reserves; (b) Liens in respect of pledges or deposits under workmen’s
compensation laws or similar legislation, carriers, warehousemen, mechanics,
laborers and material men and similar Liens, if the obligations secured by such
Liens are not then delinquent or are being contested in good faith by
appropriate proceedings conducted and for the payment of which the relevant
party has made adequate reserves; and (c) statutory Liens incidental to the
conduct of the business of the relevant party which were not incurred in
connection with the borrowing of money or the obtaining of advances or credits
and that do not in the aggregate materially detract from the value of its
property or materially impair the use thereof in the operation of its business.


“Person” shall mean any individual, Entity or Governmental Body.
 

--------------------------------------------------------------------------------




“Pre-Closing Period” shall mean the period commencing as of the date of the
Agreement and ending on the Closing Date.


“Proceeding” shall mean any action, suit, litigation, arbitration, proceeding
(including any civil, criminal, administrative, investigative or appellate
proceeding and any informal proceeding), prosecution, contest, hearing, inquiry,
inquest, audit, examination or investigation, commenced, brought, conducted or
heard by or before, or otherwise has involved, any Governmental Body or any
arbitrator or arbitration panel.
 
“Representatives” of a specified party shall mean officers, directors,
employees, attorneys, accountants, advisors and representatives of such party,
including, without limitation, all subsidiaries of such specified party, and all
such Persons with respect to such subsidiaries. The Related Persons of Zhongshan
City Juxian Gas Oven Co., Ltd. shall be deemed to be “Representatives” of
Zhongshan City Juxian Gas Oven Co., Ltd., as applicable.


“SEC” shall mean the Securities and Exchange Commission. 


“Securities Act” shall mean the Securities Act of 1933, as amended. 


“Taxes” shall mean all foreign, federal, state or local taxes, charges, fees,
levies, imposts, duties and other assessments, as applicable, including, but not
limited to, any income, alternative minimum or add-on, estimated, gross income,
gross receipts, sales, use, transfer, transactions, intangibles, ad valorem,
value-added, franchise, registration, title, license, capital, paid-up capital,
profits, withholding, payroll, employment, unemployment, excise, severance,
stamp, occupation, premium, real property, recording, personal property, federal
highway use, commercial rent, environmental (including, but not limited to,
taxes under Section 59A of the Code) or windfall profit tax, custom, duty or
other tax, governmental fee or other like assessment or charge of any kind
whatsoever, together with any interest, penalties or additions to tax with
respect to any of the foregoing; and “Tax” means any of the foregoing Taxes.
 
“Tax Group” shall mean any federal, state, local or foreign consolidated,
affiliated, combined, unitary or other similar group of which Zhongshan City
Juxian Gas Oven Co., Ltd. is now or was formerly a member.
 
“Tax Return” shall mean any return, declaration, report, claim for refund or
credit, information return, statement or other similar document filed with any
Governmental Body with respect to Taxes, including any schedule or attachment
thereto, and including any amendment thereof.
 
“Transactional Agreements” shall mean the Agreement and all other agreements and
documents required pursuant to the terms of the Agreement.


“Zhongshan City Juxian Gas Oven Co., Ltd.” shall have the meaning specified in
the first paragraph of the Agreement. 


“Zhongshan City Juxian Gas Oven Co., Ltd Balance Sheet” shall mean Zhongshan
City Juxian Gas Oven Co., Ltd.’s audited balance sheet at December 31, 2005 and
December 31, 2006.


“Zhongshan City Juxian Gas Oven Co., Ltd. Common Stock” shall mean the shares of
common stock of Zhongshan City Juxian Gas Oven Co., Ltd.



--------------------------------------------------------------------------------


 
EXHIBIT B
 
FORM OF PROMISSORY NOTE


HOME SYSTEM GROUP.


PROMISSORY NOTE
 
 
NO. 1
$3,400,000
April ___, 2007

 
FOR VALUE RECEIVED, the undersigned, Home System., a Nevada corporation (the
“Maker”), hereby promises to pay to the order of Zhenguang Huang (the “Payee”),
the principal amount of $3,400,000, all in accordance with the provisions of
this promissory note.


1. Payment of Principal. The full amount of the principal of this promissory
note shall be due and payable as follows: $1,700,000 on the close of business on
the first anniversary of the Closing of the transactions contemplated by that
certain Share Exchange Agreement dated the date hereof, and $1,700,000 the close
of business on the first anniversary of the Closing of the transactions
contemplated by that certain Share Exchange Agreement dated the date hereof.
(the “Maturity Date”).


2. No Interest. Under no circumstances shall interest accrue or be charged on
the unpaid principal balance of this promissory note.


3. Method of Payment. Payments hereunder shall be in lawful money of the United
States and shall be made to Payee at the following address or at such other
place as Payee may designate to Maker in writing: c/o No.56 Tongan Rd. west,
Dongfeng Town Zhongshan, Guangdong, China. P.C:528425 


4. Prepayment. This promissory note may be prepaid in whole or in part at any
time without penalty or premium by payment of all or any part of the outstanding
principal amount.


5. Unconditional Payment Obligation. No provision of this promissory note shall
alter or impair the obligation of the Maker, which is absolute and
unconditional, to pay the principal of this promissory note at the time and
place and in the currency herein prescribed.


6. Events of Default. If any of the following events (“Events of Default”) shall
occur, Payee may, by notice to Maker, declare this promissory note and all
amounts payable hereunder to be due and payable, whereupon the same shall become
immediately due and payable:


(a) Maker shall become insolvent or admit in writing its inability to pay its
debts as they become due, or shall make a general assignment for the benefit of
creditors;


(b) Any proceedings shall be instituted by or against Maker seeking either (i)
an order for relief with respect to, or reorganization, arrangement, adjustment
or composition of, its debts under the United States Bankruptcy Code or under
any other law relating to bankruptcy, insolvency, reorganization, or relief of
debtors, or (ii) appointment of a trustee, receiver or similar official for
Maker or for any substantial part of its property;


(c) Maker's failure to conduct business in the ordinary course, dissolution or
termination of existence; or


(d) Maker's failure after the Maturity Date to repay the amounts due hereunder
within ten (10) days of receiving written notice from Payee that such amounts
are due and payable.
 

--------------------------------------------------------------------------------




7. Waiver of Notice. Maker hereby waives presentment, demand, notice, protest
and all other demands and notices in connection with the delivery, acceptance,
performance and enforcement of this promissory note, and assents to extension of
the time of payment or forbearance or other indulgence without notice.
 
8. Governing Law. This promissory note shall be construed in accordance with the
laws of the State of New York, without regard to its conflicts of laws rules.


9. Notices. All notices, requests, demands and other communications with respect
to this promissory note shall be given in person or forwarded by first class
United States mail, postage prepaid, registered or certified mail, with return
receipt requested, addressed to the party's address. Any notice, request, demand
or communication shall be deemed validly given and received upon delivery if
given in person, and on the 5th business day after deposit in the United States
mail if given by mail as provided for in the preceding sentence.


IN WITNESS WHEREOF, the Maker has executed and delivered this Note effective as
of April___, 2007
 
 
 
 
 
HOME SYSTEM GROUP.
 
 
 
 
 

--------------------------------------------------------------------------------

Chairman of the Board and
 
Chief Executive Officer




--------------------------------------------------------------------------------



HOME SYSTEM GROUP


PROMISSORY NOTE
 
 
NO. 2
$3,300,000
April ___, 2007

 
FOR VALUE RECEIVED, the undersigned, Home System., a Nevada corporation (the
“Maker”), hereby promises to pay to the order of Zhenbiao Huang (the “Payee”),
the principal amount of $3,300,000, all in accordance with the provisions of
this promissory note.


1. Payment of Principal. The full amount of the principal of this promissory
note shall be due and payable as follows: $1,650,000 on the close of business on
the first anniversary of the Closing of the transactions contemplated by that
certain Share Exchange Agreement dated the date hereof, and $1,650,000 the close
of business on the first anniversary of the Closing of the transactions
contemplated by that certain Share Exchange Agreement dated the date hereof.
(the “Maturity Date”).


2. No Interest. Under no circumstances shall interest accrue or be charged on
the unpaid principal balance of this promissory note.


3. Method of Payment. Payments hereunder shall be in lawful money of the United
States and shall be made to Payee at the following address or at such other
place as Payee may designate to Maker in writing: c/o No.56 Tongan Rd. west,
Dongfeng Town Zhongshan, Guangdong, China. P.C:528425 


4. Prepayment. This promissory note may be prepaid in whole or in part at any
time without penalty or premium by payment of all or any part of the outstanding
principal amount.


5. Unconditional Payment Obligation. No provision of this promissory note shall
alter or impair the obligation of the Maker, which is absolute and
unconditional, to pay the principal of this promissory note at the time and
place and in the currency herein prescribed.


6. Events of Default. If any of the following events (“Events of Default”) shall
occur, Payee may, by notice to Maker, declare this promissory note and all
amounts payable hereunder to be due and payable, whereupon the same shall become
immediately due and payable:


(a) Maker shall become insolvent or admit in writing its inability to pay its
debts as they become due, or shall make a general assignment for the benefit of
creditors;


(b) Any proceedings shall be instituted by or against Maker seeking either (i)
an order for relief with respect to, or reorganization, arrangement, adjustment
or composition of, its debts under the United States Bankruptcy Code or under
any other law relating to bankruptcy, insolvency, reorganization, or relief of
debtors, or (ii) appointment of a trustee, receiver or similar official for
Maker or for any substantial part of its property;


(c) Maker's failure to conduct business in the ordinary course, dissolution or
termination of existence; or


(d) Maker's failure after the Maturity Date to repay the amounts due hereunder
within ten (10) days of receiving written notice from Payee that such amounts
are due and payable.


7. Waiver of Notice. Maker hereby waives presentment, demand, notice, protest
and all other demands and notices in connection with the delivery, acceptance,
performance and enforcement of this promissory note, and assents to extension of
the time of payment or forbearance or other indulgence without notice.
 

--------------------------------------------------------------------------------


 
8. Governing Law. This promissory note shall be construed in accordance with the
laws of the State of New York, without regard to its conflicts of laws rules.


9. Notices. All notices, requests, demands and other communications with respect
to this promissory note shall be given in person or forwarded by first class
United States mail, postage prepaid, registered or certified mail, with return
receipt requested, addressed to the party's address. Any notice, request, demand
or communication shall be deemed validly given and received upon delivery if
given in person, and on the 5th business day after deposit in the United States
mail if given by mail as provided for in the preceding sentence.


IN WITNESS WHEREOF, the Maker has executed and delivered this Note effective as
of April___, 2007
 
 
 
HOME SYSTEM GROUP.
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

Chairman of the Board and
 
Chief Executive Officer

 

--------------------------------------------------------------------------------



HOME SYSTEM GROUP


PROMISSORY NOTE
 
 
NO. 3
$3,300,000
April ___, 2007

 
FOR VALUE RECEIVED, the undersigned, Home System., a Nevada corporation (the
“Maker”), hereby promises to pay to the order of Jingxian Huang (the “Payee”),
the principal amount of $3,300,000, all in accordance with the provisions of
this promissory note.


1. Payment of Principal. The full amount of the principal of this promissory
note shall be due and payable as follows: $1,650,000 on the close of business on
the first anniversary of the Closing of the transactions contemplated by that
certain Share Exchange Agreement dated the date hereof, and $1,650,000 the close
of business on the first anniversary of the Closing of the transactions
contemplated by that certain Share Exchange Agreement dated the date hereof.
(the “Maturity Date”).


2. No Interest. Under no circumstances shall interest accrue or be charged on
the unpaid principal balance of this promissory note.


3. Method of Payment. Payments hereunder shall be in lawful money of the United
States and shall be made to Payee at the following address or at such other
place as Payee may designate to Maker in writing: c/o No.56 Tongan Rd. west,
Dongfeng Town Zhongshan, Guangdong, China. P.C:528425


4. Prepayment. This promissory note may be prepaid in whole or in part at any
time without penalty or premium by payment of all or any part of the outstanding
principal amount.


5. Unconditional Payment Obligation. No provision of this promissory note shall
alter or impair the obligation of the Maker, which is absolute and
unconditional, to pay the principal of this promissory note at the time and
place and in the currency herein prescribed.


6. Events of Default. If any of the following events (“Events of Default”) shall
occur, Payee may, by notice to Maker, declare this promissory note and all
amounts payable hereunder to be due and payable, whereupon the same shall become
immediately due and payable:


(a) Maker shall become insolvent or admit in writing its inability to pay its
debts as they become due, or shall make a general assignment for the benefit of
creditors;


(b) Any proceedings shall be instituted by or against Maker seeking either (i)
an order for relief with respect to, or reorganization, arrangement, adjustment
or composition of, its debts under the United States Bankruptcy Code or under
any other law relating to bankruptcy, insolvency, reorganization, or relief of
debtors, or (ii) appointment of a trustee, receiver or similar official for
Maker or for any substantial part of its property;


(c) Maker's failure to conduct business in the ordinary course, dissolution or
termination of existence; or


(d) Maker's failure after the Maturity Date to repay the amounts due hereunder
within ten (10) days of receiving written notice from Payee that such amounts
are due and payable.


7. Waiver of Notice. Maker hereby waives presentment, demand, notice, protest
and all other demands and notices in connection with the delivery, acceptance,
performance and enforcement of this promissory note, and assents to extension of
the time of payment or forbearance or other indulgence without notice.
 
8. Governing Law. This promissory note shall be construed in accordance with the
laws of the State of New York, without regard to its conflicts of laws rules.
 
9. Notices. All notices, requests, demands and other communications with respect
to this promissory note shall be given in person or forwarded by first class
United States mail, postage prepaid, registered or certified mail, with return
receipt requested, addressed to the party's address. Any notice, request, demand
or communication shall be deemed validly given and received upon delivery if
given in person, and on the 5th business day after deposit in the United States
mail if given by mail as provided for in the preceding sentence.


IN WITNESS WHEREOF, the Maker has executed and delivered this Note effective as
of April___, 2007
 
 
 
HOME SYSTEM GROUP.
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

Chairman of the Board and
 
Chief Executive Officer




--------------------------------------------------------------------------------


 
SCHEDULE I


ZHONGSHAN CITY JUXIAN GAS OVEN CO., LTD. Shareholders
 
Shareholders Name
 
Ownership Percentage of Zhongshan City Juxian Gas Oven Co., Ltd.
 
Shares of Home System Group to be issued
Zhenguang Huang
 
34%
 
340,000shares
Zhenbiao Huang
 
33%
 
330,000shares
Jingxian Huang
 
33%
 
330,000shares




--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the undersigned has executed and delivered this Counterpart
Signature Page as of the (date) day of _____ , 2007.
 

       
Shareholders:
 
   
   
  By:   /s/   

--------------------------------------------------------------------------------

Name: Zhenguang Huang   Title: CEO

 

      By:    

--------------------------------------------------------------------------------

Name: Zhenbiao Huang

 

      By:    

--------------------------------------------------------------------------------

Name: Jingxian Huang

 

--------------------------------------------------------------------------------


 